 

--------------------------------------------------------------------------------

 

 

 

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

June 23, 2006,

among

TRANSDIGM INC.,

TRANSDIGM GROUP INCORPORATED,

the Subsidiaries of TRANSDIGM INC. identified herein,

and

CREDIT SUISSE,

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I

 

 

 

 

 

 

 

 

 

Definitions

 

 

 

 

 

 

 

SECTION 1.01.

 

Credit Agreement

 

1

SECTION 1.02.

 

Other Defined Terms

 

1

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

 

 

Guarantee

 

 

 

 

 

 

 

SECTION 2.01.

 

Guarantee

 

6

SECTION 2.02.

 

Guarantee of Payment

 

7

SECTION 2.03.

 

No Limitations, Etc

 

7

SECTION 2.04.

 

Reinstatement

 

8

SECTION 2.05.

 

Agreement To Pay; Subrogation

 

8

SECTION 2.06.

 

Information

 

8

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

 

 

Pledge of Securities

 

 

 

 

 

 

 

SECTION 3.01.

 

Pledge

 

8

SECTION 3.02.

 

Delivery of the Pledged Collateral

 

9

SECTION 3.03.

 

Representations, Warranties and Covenants

 

10

SECTION 3.04.

 

Certification of Limited Liability Company Interests and Limited Partnership
Interests

 

11

SECTION 3.05.

 

Registration in Nominee Name; Denominations

 

11

SECTION 3.06.

 

Voting Rights; Dividends and Interest, etc

 

11

 

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

 

 

Security Interests in Personal Property

 

 

 

 

 

 

 

SECTION 4.01.

 

Security Interest

 

13

SECTION 4.02.

 

Representations and Warranties

 

15

SECTION 4.03.

 

Covenants

 

17

SECTION 4.04.

 

Other Actions

 

20

SECTION 4.05.

 

Covenants regarding Patent, Trademark and Copyright Collateral

 

22

 


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

 

 

Remedies

 

 

 

 

 

 

 

SECTION 5.01.

 

Remedies upon Default

 

23

SECTION 5.02.

 

Application of Proceeds

 

25

SECTION 5.03.

 

Grant of License to Use Intellectual Property

 

26

SECTION 5.04.

 

Securities Act, etc

 

26

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

 

 

Indemnity, Subrogation and Subordination

 

 

 

 

 

 

 

SECTION 6.01.

 

Indemnity and Subrogation

 

27

SECTION 6.02.

 

Contribution and Subrogation

 

27

SECTION 6.03.

 

Subordination

 

27

 

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

 

 

Miscellaneous

 

 

 

 

 

 

 

SECTION 7.01.

 

Notices

 

28

SECTION 7.02.

 

Security Interest Absolute

 

28

SECTION 7.03.

 

Survival of Agreement

 

28

SECTION 7.04.

 

Binding Effect; Several Agreement

 

28

SECTION 7.05.

 

Successors and Assigns

 

29

SECTION 7.06.

 

Agent’s Fees and Expenses; Indemnification

 

29

SECTION 7.07.

 

Agent Appointed Attorney-in-Fact

 

30

SECTION 7.08.

 

Applicable Law

 

30

SECTION 7.09.

 

Waivers; Amendment

 

30

SECTION 7.10.

 

Waiver of Jury Trial

 

31

SECTION 7.11.

 

Severability

 

31

SECTION 7.12.

 

Counterparts

 

31

SECTION 7.13.

 

Headings

 

32

SECTION 7.14.

 

Jurisdiction; Consent to Service of Process

 

32

SECTION 7.15.

 

Termination or Release

 

32

SECTION 7.16.

 

Additional Grantors

 

33

SECTION 7.17.

 

Right of Setoff

 

33

 

2


--------------------------------------------------------------------------------


 

 

 

 

 

Schedules

 

 

 

 

Schedule I

 

Subsidiary Guarantors

 

 

Schedule II

 

Capital Stock; Debt Securities

 

 

Schedule III

 

Intellectual Property

 

 

 

 

 

 

 

Exhibits

 

 

 

 

Exhibit A

 

Form of Supplement

 

 

Exhibit B

 

Form of Perfection Certificate

 

 

 

3


--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT dated as of June 23, 2006, among TRANSDIGM
INC., a Delaware corporation (the “Borrower”), TRANSDIGM GROUP INCORPORATED, a
Delaware corporation (“Holdings”), the Subsidiaries of the Borrower identified
herein and CREDIT SUISSE as administrative agent and collateral agent (in such
capacity, the “Agent”).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement dated as of June 23, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Holdings, each subsidiary of the Borrower from time to time
party thereto, the Lenders (as defined therein) and the Agent. The Lenders have
agreed to extend credit to the Borrower pursuant to, and upon the terms and
conditions specified in, the Credit Agreement. The obligations of the Lenders to
extend such credit to the Borrower are conditioned upon, among other things, the
execution and delivery of this Agreement by Holdings, the Borrower and the
Subsidiary Guarantors. Holdings and the Subsidiary Guarantors are affiliates of
the Borrower, will derive substantial benefits from the extension of credit to
the Borrower pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.

Accordingly, the parties hereto agree as follows:


ARTICLE I


DEFINITIONS


SECTION 1.01. CREDIT AGREEMENT. (A)  CAPITALIZED TERMS USED IN THIS AGREEMENT
AND NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS SET FORTH IN THE CREDIT
AGREEMENT. ALL TERMS DEFINED IN THE NEW YORK UCC (AS SUCH TERM IS DEFINED
HEREIN) AND NOT DEFINED IN THIS AGREEMENT HAVE THE MEANINGS SPECIFIED THEREIN.
ALL REFERENCES TO THE UNIFORM COMMERCIAL CODE SHALL MEAN THE NEW YORK UCC.


(B) THE RULES OF CONSTRUCTION SPECIFIED IN SECTION 1.03 OF THE CREDIT AGREEMENT
ALSO APPLY TO THIS AGREEMENT.


SECTION 1.02. OTHER DEFINED TERMS. AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS HAVE THE MEANINGS SPECIFIED BELOW:

“Account” has the meaning assigned to such term in Section 9-102 of the New York
UCC.

“Account Debtor” means any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together will all rights, titles, securities and
guarantees


--------------------------------------------------------------------------------




 

with respect thereto, including any rights to stoppage in transit, replevin,
reclamation and resales, and all related security interests, liens and pledges,
whether voluntary or involuntary, in each case whether now existing or owned or
hereafter arising or acquired.

 “Agent” has the meaning assigned to such term in the preamble of this
Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

“Claiming Guarantor” has the meaning assigned to such term in Section 6.02.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 “Commercial Tort Claim” has the meaning assigned to such term in Section 9-102
of the New York UCC.

“Commodity Intermediary” has the meaning assigned to such term in Section 9-102
of the New York UCC.

“Contributing Guarantor” has the meaning assigned to such term in Section 6.02.

“Controlled Foreign Subsidiary” means a Foreign Subsidiary that is a “controlled
foreign corporation” as defined in Section 957(a) of the Code.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office (or any successor office
or any similar office in any other country), including those listed on
Schedule III.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

2


--------------------------------------------------------------------------------




 

 “Deposit Account” has the meaning assigned to such term in Section 9-102 of the
New York UCC.

“Electronic Chattel Paper” has the meaning assigned to such term in
Section 9-102 of the New York UCC.

“Entitlement Holder” has the meaning assigned to such term in Section 8-102 of
the New York UCC.

“Entitlement Order” has the meaning assigned to such term in Section 8-102 of
the New York UCC.

“Equipment” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“Financial Asset” has the meaning assigned to such term in Section 8-102 of the
New York UCC.

“General Intangibles” has the meaning assigned to such term in Section 9-102 of
the New York UCC including, without limitation, all choses in action and causes
of action and all other intangible personal property of any Grantor of every
kind and nature (other than Accounts) now owned or hereafter acquired by any
Grantor, including all rights and interests in partnerships, limited
partnerships, limited liability companies and other unincorporated entities,
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee,
Hedging Agreements and other agreements), all Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts.

“Grantors” means Holdings, the Borrower and the Subsidiary Guarantors.

“Guarantors” means Holdings and the Subsidiary Guarantors.

“Holdings” has the meaning assigned to such term in the preamble of this
Agreement.

“Instrument” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

3


--------------------------------------------------------------------------------




 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual and similar property of any Grantor of
every kind and nature now owned or hereafter acquired by any Grantor, whether
arising under United States, state, multinational or foreign laws or otherwise,
including, without limitation, inventions, designs, Patents, Copyrights,
Licenses, Trademarks, trade secrets, confidential or proprietary technical and
business information, know-how, show-how or other data or information, software
and databases and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.

“Inventory” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

“Investment Property” has the meaning assigned to such term in Section 9-102 of
the New York UCC.

“Lenders” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Letter-of-Credit Right” has the meaning assigned to such term in Section 9-102
of the New York UCC.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule III.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) the due and punctual payment of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral, and (iii) all other monetary obligations
of the Borrower to any of the Secured Parties under the Credit Agreement and
each of the other Loan Documents, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual performance
of all other obligations of the Borrower under or pursuant to the Credit
Agreement and each of the other Loan Documents, and (c) the due and punctual
payment and performance of all the obligations

4


--------------------------------------------------------------------------------




 

of each other Loan Party under or pursuant to this Agreement and each of the
other Loan Documents.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
or any similar offices in any other country), including those listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by two Financial Officers.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Proceeds” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

“Secured Obligations” means all Obligations, together with all Secured Hedging
Obligations.

“Secured Parties” means (a) the Lenders, (b) the Agent, (c) any Issuing Bank,
(d) each counterparty to any Hedging Agreement with a Loan Party that either
(i) is in effect on the Closing Date if such counterparty is a Lender or an
Affiliate of a Lender as of the Closing Date or (ii) is entered into after the
Closing Date if such

5


--------------------------------------------------------------------------------




 

counterparty is a Lender or an Affiliate of a Lender at the time such Hedging
Agreement is entered into, (e) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, (f) the
successors and assigns of each of the foregoing and (g) all former Lenders,
Agents, Issuing Banks or counterparties to the extent that any Obligations owing
to such Persons were incurred while such Persons were Lenders, Agents, Issuing
Banks or Counterparties and such Obligations have not been paid or satisfied in
full.

“Securities Account” has the meaning assigned to such term in Section 8-501 of
the New York UCC.

“Securities Intermediary” has the meaning assigned to such term in Section 8-102
of the New York UCC.

“Security” has the meaning assigned to such term in Section 8-102 of the New
York UCC.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Guarantors” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Guarantor after the Closing Date.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office) or any similar offices in any State of the United States
or any other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.


ARTICLE II


GUARANTEE


SECTION 2.01. GUARANTEE. EACH GUARANTOR UNCONDITIONALLY GUARANTEES, JOINTLY WITH
THE OTHER GUARANTORS AND SEVERALLY, AS A PRIMARY OBLIGOR AND NOT MERELY AS A

6


--------------------------------------------------------------------------------





 


SURETY, THE DUE AND PUNCTUAL PAYMENT AND PERFORMANCE OF THE SECURED OBLIGATIONS.
EACH OF THE GUARANTORS FURTHER AGREES THAT THE SECURED OBLIGATIONS MAY BE
EXTENDED OR RENEWED, IN WHOLE OR IN PART, WITHOUT NOTICE TO OR FURTHER ASSENT
FROM IT, AND THAT IT WILL REMAIN BOUND UPON ITS GUARANTEE NOTWITHSTANDING ANY
EXTENSION OR RENEWAL OF ANY SECURED OBLIGATION. EACH OF THE GUARANTORS WAIVES
PRESENTMENT TO, DEMAND OF PAYMENT FROM AND PROTEST TO THE BORROWER OR ANY OTHER
LOAN PARTY OF ANY OF THE SECURED OBLIGATIONS, AND ALSO WAIVES NOTICE OF
ACCEPTANCE OF ITS GUARANTEE AND NOTICE OF PROTEST FOR NONPAYMENT.


SECTION 2.02. GUARANTEE OF PAYMENT. EACH OF THE GUARANTORS FURTHER AGREES THAT
ITS GUARANTEE HEREUNDER CONSTITUTES A GUARANTEE OF PAYMENT WHEN DUE AND NOT OF
COLLECTION, AND WAIVES ANY RIGHT TO REQUIRE THAT ANY RESORT BE HAD BY THE AGENT
OR ANY OTHER SECURED PARTY TO ANY SECURITY HELD FOR THE PAYMENT OF THE SECURED
OBLIGATIONS OR TO ANY BALANCE OF ANY DEPOSIT ACCOUNT OR CREDIT ON THE BOOKS OF
THE AGENT OR ANY OTHER SECURED PARTY IN FAVOR OF THE BORROWER OR ANY OTHER
PERSON.


SECTION 2.03. NO LIMITATIONS, ETC. (A)  EXCEPT FOR TERMINATION OF A GUARANTOR’S
OBLIGATIONS HEREUNDER AS EXPRESSLY PROVIDED IN SECTION 7.15, THE OBLIGATIONS OF
EACH GUARANTOR HEREUNDER SHALL NOT BE SUBJECT TO ANY REDUCTION, LIMITATION,
IMPAIRMENT OR TERMINATION FOR ANY REASON, INCLUDING ANY CLAIM OF WAIVER,
RELEASE, SURRENDER, ALTERATION OR COMPROMISE, AND SHALL NOT BE SUBJECT TO ANY
DEFENSE OR SETOFF, COUNTERCLAIM, RECOUPMENT OR TERMINATION WHATSOEVER BY REASON
OF THE INVALIDITY, ILLEGALITY OR UNENFORCEABILITY OF THE SECURED OBLIGATIONS OR
OTHERWISE. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE OBLIGATIONS OF
EACH GUARANTOR HEREUNDER SHALL NOT BE DISCHARGED OR IMPAIRED OR OTHERWISE
AFFECTED BY (I) THE FAILURE OF THE AGENT OR ANY OTHER SECURED PARTY TO ASSERT
ANY CLAIM OR DEMAND OR TO ENFORCE ANY RIGHT OR REMEDY UNDER THE PROVISIONS OF
ANY LOAN DOCUMENT OR OTHERWISE; (II) ANY RESCISSION, WAIVER, AMENDMENT OR
MODIFICATION OF, OR ANY RELEASE FROM ANY OF THE TERMS OR PROVISIONS OF, ANY LOAN
DOCUMENT OR ANY OTHER AGREEMENT, INCLUDING WITH RESPECT TO ANY OTHER GUARANTOR
UNDER THIS AGREEMENT; (III) THE RELEASE OF ANY SECURITY HELD BY THE AGENT OR ANY
OTHER SECURED PARTY FOR THE SECURED OBLIGATIONS OR ANY OF THEM; (IV) ANY
DEFAULT, FAILURE OR DELAY, WILLFUL OR OTHERWISE, IN THE PERFORMANCE OF THE
SECURED OBLIGATIONS; OR (V) ANY OTHER ACT OR OMISSION THAT MAY OR MIGHT IN ANY
MANNER OR TO ANY EXTENT VARY THE RISK OF ANY GUARANTOR OR OTHERWISE OPERATE AS A
DISCHARGE OF ANY GUARANTOR AS A MATTER OF LAW OR EQUITY (OTHER THAN THE
INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL THE SECURED OBLIGATIONS). EACH
GUARANTOR EXPRESSLY AUTHORIZES THE AGENT TO TAKE AND HOLD SECURITY FOR THE
PAYMENT AND PERFORMANCE OF THE SECURED OBLIGATIONS, TO EXCHANGE, WAIVE OR
RELEASE ANY OR ALL SUCH SECURITY (WITH OR WITHOUT CONSIDERATION), TO ENFORCE OR
APPLY SUCH SECURITY AND DIRECT THE ORDER AND MANNER OF ANY SALE THEREOF IN ITS
SOLE DISCRETION OR TO RELEASE OR SUBSTITUTE ANY ONE OR MORE OTHER GUARANTORS OR
OBLIGORS UPON OR IN RESPECT OF THE SECURED OBLIGATIONS, ALL WITHOUT AFFECTING
THE OBLIGATIONS OF ANY GUARANTOR HEREUNDER.


(B) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR WAIVES ANY
DEFENSE BASED ON OR ARISING OUT OF ANY DEFENSE OF THE BORROWER OR ANY OTHER LOAN
PARTY OR THE UNENFORCEABILITY OF THE SECURED OBLIGATIONS OR ANY PART THEREOF
FROM ANY CAUSE, OR THE CESSATION FROM ANY CAUSE OF THE LIABILITY OF THE BORROWER
OR ANY OTHER LOAN PARTY, OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF
ALL THE SECURED

7


--------------------------------------------------------------------------------





 


OBLIGATIONS. THE AGENT AND THE OTHER SECURED PARTIES MAY, AT THEIR ELECTION,
FORECLOSE ON ANY SECURITY HELD BY ONE OR MORE OF THEM BY ONE OR MORE JUDICIAL OR
NONJUDICIAL SALES, ACCEPT AN ASSIGNMENT OF ANY SUCH SECURITY IN LIEU OF
FORECLOSURE, COMPROMISE OR ADJUST ANY PART OF THE SECURED OBLIGATIONS, MAKE ANY
OTHER ACCOMMODATION WITH THE BORROWER OR ANY OTHER LOAN PARTY OR EXERCISE ANY
OTHER RIGHT OR REMEDY AVAILABLE TO THEM AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY, WITHOUT AFFECTING OR IMPAIRING IN ANY WAY THE LIABILITY OF ANY GUARANTOR
HEREUNDER EXCEPT TO THE EXTENT THE SECURED OBLIGATIONS HAVE BEEN FULLY AND
INDEFEASIBLY PAID IN FULL IN CASH. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH GUARANTOR WAIVES ANY DEFENSE ARISING OUT OF ANY SUCH ELECTION EVEN
THOUGH SUCH ELECTION OPERATES, PURSUANT TO APPLICABLE LAW, TO IMPAIR OR TO
EXTINGUISH ANY RIGHT OF REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR REMEDY OF
SUCH GUARANTOR AGAINST THE BORROWER OR ANY OTHER LOAN PARTY, AS THE CASE MAY BE,
OR ANY SECURITY.


SECTION 2.04. REINSTATEMENT. EACH OF THE GUARANTORS AGREES THAT ITS GUARANTEE
HEREUNDER SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE,
IF AT ANY TIME PAYMENT, OR ANY PART THEREOF, OF ANY SECURED OBLIGATION IS
RESCINDED OR MUST OTHERWISE BE RESTORED BY THE AGENT OR ANY OTHER SECURED PARTY
UPON THE BANKRUPTCY OR REORGANIZATION OF THE BORROWER, ANY OTHER LOAN PARTY OR
OTHERWISE.


SECTION 2.05. AGREEMENT TO PAY; SUBROGATION. IN FURTHERANCE OF THE FOREGOING AND
NOT IN LIMITATION OF ANY OTHER RIGHT THAT THE AGENT OR ANY OTHER SECURED PARTY
HAS AT LAW OR IN EQUITY AGAINST ANY GUARANTOR BY VIRTUE HEREOF, UPON THE FAILURE
OF THE BORROWER OR ANY OTHER LOAN PARTY TO PAY ANY SECURED OBLIGATION WHEN AND
AS THE SAME SHALL BECOME DUE, WHETHER AT MATURITY, BY ACCELERATION, AFTER NOTICE
OF PREPAYMENT OR OTHERWISE, EACH GUARANTOR HEREBY PROMISES TO AND WILL FORTHWITH
PAY, OR CAUSE TO BE PAID, TO THE AGENT FOR DISTRIBUTION TO THE APPLICABLE
SECURED PARTIES IN CASH THE AMOUNT OF SUCH UNPAID SECURED OBLIGATION. UPON
PAYMENT BY ANY GUARANTOR OF ANY SUMS TO THE AGENT AS PROVIDED ABOVE, ALL RIGHTS
OF SUCH GUARANTOR AGAINST THE BORROWER OR ANY OTHER GUARANTOR ARISING AS A
RESULT THEREOF BY WAY OF RIGHT OF SUBROGATION, CONTRIBUTION, REIMBURSEMENT,
INDEMNITY OR OTHERWISE SHALL IN ALL RESPECTS BE SUBJECT TO ARTICLE VI.


SECTION 2.06. INFORMATION. EACH GUARANTOR ASSUMES ALL RESPONSIBILITY FOR BEING
AND KEEPING ITSELF INFORMED OF THE BORROWER’S AND EACH OTHER LOAN PARTY’S
FINANCIAL CONDITION AND ASSETS, AND OF ALL OTHER CIRCUMSTANCES BEARING UPON THE
RISK OF NONPAYMENT OF THE SECURED OBLIGATIONS AND THE NATURE, SCOPE AND EXTENT
OF THE RISKS THAT SUCH GUARANTOR ASSUMES AND INCURS HEREUNDER, AND AGREES THAT
NONE OF THE AGENT OR THE OTHER SECURED PARTIES WILL HAVE ANY DUTY TO ADVISE SUCH
GUARANTOR OF INFORMATION KNOWN TO IT OR ANY OF THEM REGARDING SUCH CIRCUMSTANCES
OR RISKS.


ARTICLE III


PLEDGE OF SECURITIES


SECTION 3.01. PLEDGE. AS SECURITY FOR THE PAYMENT OR PERFORMANCE, AS THE CASE
MAY BE, IN FULL OF THE SECURED OBLIGATIONS, EACH GRANTOR HEREBY PLEDGES TO THE
AGENT, ITS SUCCESSORS AND ASSIGNS, FOR THE BENEFIT OF THE SECURED PARTIES, AND
HEREBY GRANTS TO THE AGENT, ITS SUCCESSORS AND ASSIGNS, FOR THE BENEFIT OF THE
SECURED PARTIES, A SECURITY

8


--------------------------------------------------------------------------------





 


INTEREST IN, ALL OF SUCH GRANTOR’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER
(A) EQUITY INTERESTS OWNED BY IT AND LISTED ON SCHEDULE II AND ANY OTHER EQUITY
INTERESTS OBTAINED IN THE FUTURE BY SUCH GRANTOR AND THE CERTIFICATES
REPRESENTING ALL SUCH EQUITY INTERESTS (THE “PLEDGED STOCK”); PROVIDED, HOWEVER,
THAT THE PLEDGED STOCK SHALL NOT INCLUDE MORE THAN 65% OF THE ISSUED AND
OUTSTANDING VOTING EQUITY INTERESTS OF ANY FOREIGN SUBSIDIARY; (B)(I) THE DEBT
SECURITIES LISTED OPPOSITE THE NAME OF SUCH GRANTOR ON SCHEDULE II, (II) ANY
DEBT SECURITIES IN THE FUTURE ISSUED TO SUCH GRANTOR AND (III) THE PROMISSORY
NOTES AND ANY OTHER INSTRUMENTS EVIDENCING SUCH DEBT SECURITIES (THE “PLEDGED
DEBT SECURITIES”); (C) ALL OTHER PROPERTY THAT MAY BE DELIVERED TO AND HELD BY
THE AGENT PURSUANT TO THE TERMS OF THIS SECTION 3.01; (D) SUBJECT TO
SECTION 3.06, ALL PAYMENTS OF PRINCIPAL OR INTEREST, DIVIDENDS, CASH,
INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF, IN EXCHANGE FOR OR UPON THE CONVERSION OF,
AND ALL OTHER PROCEEDS RECEIVED IN RESPECT OF, THE SECURITIES REFERRED TO IN
CLAUSES (A) AND (B) ABOVE; (E) SUBJECT TO SECTION 3.06, ALL RIGHTS AND
PRIVILEGES OF SUCH GRANTOR WITH RESPECT TO THE SECURITIES AND OTHER PROPERTY
REFERRED TO IN CLAUSES (A), (B), (C) AND (D) ABOVE; AND (F) ALL PROCEEDS OF ANY
OF THE FOREGOING (THE ITEMS REFERRED TO IN CLAUSES (A) THROUGH (F) ABOVE BEING
COLLECTIVELY REFERRED TO AS THE “PLEDGED COLLATERAL”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.


SECTION 3.02. DELIVERY OF THE PLEDGED COLLATERAL. (A)  EACH GRANTOR AGREES
PROMPTLY TO DELIVER OR CAUSE TO BE DELIVERED TO THE AGENT ANY AND ALL PLEDGED
SECURITIES.


(B) EACH GRANTOR WILL CAUSE ANY INDEBTEDNESS FOR BORROWED MONEY OWED TO SUCH
GRANTOR BY ANY PERSON IN AN AMOUNT THAT EXCEEDS $500,000 THAT IS EVIDENCED BY A
DULY EXECUTED PROMISSORY NOTE TO BE PLEDGED AND DELIVERED TO THE AGENT, DULY
ENDORSED IN A MANNER SATISFACTORY TO THE AGENT. WITHOUT LIMITING THE FOREGOING,
ALL PROMISSORY NOTES IN FAVOR OF ANY GRANTOR SHALL BE DELIVERED TO THE AGENT
PROMPTLY AFTER REQUEST OF THE AGENT.


(C) UPON DELIVERY TO THE AGENT, (I) ANY PLEDGED SECURITIES SHALL BE ACCOMPANIED
BY STOCK POWERS DULY EXECUTED IN BLANK OR OTHER INSTRUMENTS OF TRANSFER
SATISFACTORY TO THE AGENT AND BY SUCH OTHER INSTRUMENTS AND DOCUMENTS AS THE
AGENT MAY REASONABLY REQUEST AND (II) ALL OTHER PROPERTY COMPRISING PART OF THE
PLEDGED COLLATERAL SHALL BE ACCOMPANIED BY PROPER INSTRUMENTS OF ASSIGNMENT DULY
EXECUTED BY THE APPLICABLE GRANTOR AND SUCH OTHER INSTRUMENTS OR DOCUMENTS AS
THE AGENT MAY REASONABLY REQUEST. EACH DELIVERY OF PLEDGED SECURITIES SHALL BE
ACCOMPANIED BY A SCHEDULE DESCRIBING THE SECURITIES, WHICH SCHEDULE SHALL BE
ATTACHED HERETO AS SCHEDULE II AND MADE A PART HEREOF; PROVIDED THAT FAILURE TO
ATTACH ANY SUCH SCHEDULE HERETO SHALL NOT AFFECT THE VALIDITY OF SUCH PLEDGE OF
SUCH PLEDGED SECURITIES. EACH SCHEDULE SO DELIVERED SHALL SUPPLEMENT ANY PRIOR
SCHEDULES SO DELIVERED.

9


--------------------------------------------------------------------------------




 


SECTION 3.03. REPRESENTATIONS, WARRANTIES AND COVENANTS. THE GRANTORS JOINTLY
AND SEVERALLY REPRESENT, WARRANT AND COVENANT TO AND WITH THE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, THAT:

(A) SCHEDULE II CORRECTLY SETS FORTH THE PERCENTAGE OF THE ISSUED AND
OUTSTANDING SHARES OF EACH CLASS OF THE EQUITY INTERESTS OF THE ISSUER THEREOF
REPRESENTED BY SUCH PLEDGED STOCK AND INCLUDES ALL EQUITY INTERESTS, DEBT
SECURITIES AND PROMISSORY NOTES OWNED BY SUCH GRANTOR; PROVIDED, HOWEVER, THAT
NO MORE THAN 65% OF THE ISSUED AND OUTSTANDING VOTING EQUITY INTERESTS OF ANY
FOREIGN SUBSIDIARY IS REQUIRED TO BE LISTED;

(B) EXCEPT FOR THE SECURITY INTERESTS GRANTED HEREUNDER, EACH OF THE GRANTORS
(I) IS AND, SUBJECT TO ANY TRANSFERS MADE IN COMPLIANCE WITH THE CREDIT
AGREEMENT, WILL CONTINUE TO BE THE DIRECT OWNER, BENEFICIALLY AND OF RECORD, OF
THE PLEDGED SECURITIES INDICATED ON SCHEDULE II AS OWNED BY SUCH GRANTOR,
(II) HOLDS THE SAME FREE AND CLEAR OF ALL LIENS, (III) WILL MAKE NO ASSIGNMENT,
PLEDGE, HYPOTHECATION OR TRANSFER OF, OR CREATE OR PERMIT TO EXIST ANY SECURITY
INTEREST IN OR OTHER LIEN ON, THE PLEDGED COLLATERAL, OTHER THAN LIENS CREATED
BY THIS AGREEMENT OR AS PERMITTED BY THE CREDIT AGREEMENT AND TRANSFERS MADE IN
COMPLIANCE WITH THE CREDIT AGREEMENT, AND (IV) SUBJECT TO SECTION 3.06, WILL
CAUSE ANY AND ALL PLEDGED COLLATERAL, WHETHER FOR VALUE PAID BY THE GRANTOR OR
OTHERWISE, TO BE FORTHWITH DEPOSITED WITH THE AGENT AND PLEDGED OR ASSIGNED
HEREUNDER;

(C) EXCEPT FOR RESTRICTIONS AND LIMITATIONS IMPOSED BY THE LOAN DOCUMENTS OR
SECURITIES LAWS GENERALLY, THE PLEDGED COLLATERAL (OTHER THAN PLEDGED COLLATERAL
REPRESENTING LESS THAN ALL OF THE EQUITY INTERESTS OF A PERSON) IS AND WILL
CONTINUE TO BE FREELY TRANSFERABLE AND ASSIGNABLE, AND NONE OF THE PLEDGED
COLLATERAL IS OR WILL BE SUBJECT TO ANY OPTION, RIGHT OF FIRST REFUSAL,
SHAREHOLDERS AGREEMENT, CHARTER OR BY-LAW PROVISIONS OR CONTRACTUAL RESTRICTION
OF ANY NATURE THAT MIGHT PROHIBIT, IMPAIR, DELAY OR OTHERWISE AFFECT THE PLEDGE
OF SUCH PLEDGED COLLATERAL HEREUNDER, THE SALE OR DISPOSITION THEREOF PURSUANT
HERETO OR THE EXERCISE BY THE AGENT OF RIGHTS AND REMEDIES HEREUNDER;

(D) EACH OF THE GRANTORS (I) HAS THE POWER AND AUTHORITY TO PLEDGE THE PLEDGED
COLLATERAL PLEDGED BY IT HEREUNDER IN THE MANNER HEREBY DONE OR CONTEMPLATED AND
(II) WILL DEFEND ITS TITLE OR INTEREST THERETO OR THEREIN AGAINST ANY AND ALL
LIENS (OTHER THAN LIENS CREATED BY THIS AGREEMENT OR AS PERMITTED BY THE CREDIT
AGREEMENT), HOWEVER ARISING, OF ALL PERSONS WHOMSOEVER;

(E) NO CONSENT OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY, ANY SECURITIES
EXCHANGE OR ANY OTHER PERSON WAS OR IS NECESSARY TO THE VALIDITY OF THE PLEDGE
OF THE PLEDGED COLLATERAL EFFECTED HEREBY (OTHER THAN SUCH AS HAVE BEEN OBTAINED
AND ARE IN FULL FORCE AND EFFECT AND EXCEPT WITH RESPECT TO PLEDGED COLLATERAL
IN THE FORM OF EQUITY INTERESTS IN JOINT VENTURES);

(F) BY VIRTUE OF THE EXECUTION AND DELIVERY BY THE GRANTORS OF THIS AGREEMENT,
WHEN ANY PLEDGED SECURITIES ARE DELIVERED TO THE AGENT IN ACCORDANCE

 

10


--------------------------------------------------------------------------------


 

WITH THIS AGREEMENT, THE AGENT WILL OBTAIN A LEGAL, VALID AND PERFECTED FIRST
PRIORITY LIEN UPON AND SECURITY INTEREST IN SUCH PLEDGED SECURITIES AS SECURITY
FOR THE PAYMENT AND PERFORMANCE OF THE SECURED OBLIGATIONS; AND

(G) THE PLEDGE EFFECTED HEREBY IS EFFECTIVE TO VEST IN THE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, THE RIGHTS OF THE AGENT IN THE PLEDGED
COLLATERAL AS SET FORTH HEREIN.


SECTION 3.04. CERTIFICATION OF LIMITED LIABILITY COMPANY INTERESTS AND LIMITED
PARTNERSHIP INTERESTS. EACH INTEREST IN ANY LIMITED LIABILITY COMPANY OR LIMITED
PARTNERSHIP CONTROLLED BY ANY GRANTOR AND PLEDGED HEREUNDER SHALL BE REPRESENTED
BY A CERTIFICATE, SHALL BE A “SECURITY” WITHIN THE MEANING OF ARTICLE 8 OF THE
NEW YORK UCC AND SHALL BE GOVERNED BY ARTICLE 8 OF THE NEW YORK UCC.


SECTION 3.05. REGISTRATION IN NOMINEE NAME; DENOMINATIONS. THE AGENT, ON BEHALF
OF THE SECURED PARTIES, SHALL HAVE THE RIGHT (IN ITS SOLE AND ABSOLUTE
DISCRETION) TO HOLD THE PLEDGED SECURITIES IN ITS OWN NAME AS PLEDGEE, THE NAME
OF ITS NOMINEE (AS PLEDGEE OR AS SUB-AGENT) OR THE NAME OF THE APPLICABLE
GRANTOR, ENDORSED OR ASSIGNED IN BLANK OR IN FAVOR OF THE AGENT. EACH GRANTOR
WILL PROMPTLY GIVE TO THE AGENT COPIES OF ANY NOTICES OR OTHER COMMUNICATIONS
RECEIVED BY IT WITH RESPECT TO PLEDGED SECURITIES REGISTERED IN THE NAME OF SUCH
GRANTOR. THE AGENT SHALL AT ALL TIMES HAVE THE RIGHT TO EXCHANGE THE
CERTIFICATES REPRESENTING PLEDGED SECURITIES FOR CERTIFICATES OF SMALLER OR
LARGER DENOMINATIONS FOR ANY PURPOSE CONSISTENT WITH THIS AGREEMENT.


SECTION 3.06. VOTING RIGHTS; DIVIDENDS AND INTEREST, ETC. (A)  UNLESS AND UNTIL
AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND THE AGENT SHALL
HAVE GIVEN THE GRANTORS AT LEAST TWO BUSINESS DAYS’ NOTICE OF ITS INTENT TO
EXERCISE ITS RIGHTS UNDER THIS AGREEMENT (WHICH NOTICE SHALL BE DEEMED TO HAVE
BEEN GIVEN IMMEDIATELY UPON THE OCCURRENCE OF AN EVENT OF DEFAULT WITH RESPECT
TO HOLDINGS OR THE BORROWER UNDER PARAGRAPH (F) OR (G) OF ARTICLE VII OF THE
CREDIT AGREEMENT):

(I)    EACH GRANTOR SHALL BE ENTITLED TO EXERCISE ANY AND ALL VOTING AND/OR
OTHER CONSENSUAL RIGHTS AND POWERS INURING TO AN OWNER OF PLEDGED SECURITIES OR
ANY PART THEREOF FOR ANY PURPOSE NOT IN VIOLATION WITH THE TERMS OF THIS
AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.

(II)   THE AGENT SHALL EXECUTE AND DELIVER TO EACH GRANTOR, OR CAUSE TO BE
EXECUTED AND DELIVERED TO EACH GRANTOR, ALL SUCH PROXIES, POWERS OF ATTORNEY AND
OTHER INSTRUMENTS AS A GRANTOR MAY REASONABLY REQUEST FOR THE PURPOSE OF
ENABLING SUCH GRANTOR TO EXERCISE THE VOTING AND/OR CONSENSUAL RIGHTS AND POWERS
IT IS ENTITLED TO EXERCISE PURSUANT TO SUBPARAGRAPH (I) ABOVE.

(III)  EACH GRANTOR SHALL BE ENTITLED TO RECEIVE AND RETAIN ANY AND ALL
DIVIDENDS, INTEREST, PRINCIPAL AND OTHER DISTRIBUTIONS PAID ON OR DISTRIBUTED IN
RESPECT OF THE PLEDGED SECURITIES TO THE EXTENT AND ONLY TO THE EXTENT THAT

11


--------------------------------------------------------------------------------




 

SUCH DIVIDENDS, INTEREST, PRINCIPAL AND OTHER DISTRIBUTIONS ARE PERMITTED BY,
AND OTHERWISE PAID OR DISTRIBUTED IN ACCORDANCE WITH, THE TERMS AND CONDITIONS
OF THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS AND APPLICABLE LAWS; PROVIDED,
HOWEVER, THAT ANY NONCASH DIVIDENDS, INTEREST, PRINCIPAL OR OTHER DISTRIBUTIONS
THAT WOULD CONSTITUTE PLEDGED STOCK OR PLEDGED DEBT SECURITIES, WHETHER
RESULTING FROM A SUBDIVISION, COMBINATION OR RECLASSIFICATION OF THE OUTSTANDING
EQUITY INTERESTS OF THE ISSUER OF ANY PLEDGED SECURITIES OR RECEIVED IN EXCHANGE
FOR PLEDGED SECURITIES OR ANY PART THEREOF, OR IN REDEMPTION THEREOF, OR AS A
RESULT OF ANY MERGER, CONSOLIDATION, ACQUISITION OR OTHER EXCHANGE OF ASSETS TO
WHICH SUCH ISSUER MAY BE A PARTY OR OTHERWISE, SHALL BE AND BECOME PART OF THE
PLEDGED COLLATERAL, AND, IF RECEIVED BY ANY GRANTOR, SHALL NOT BE COMMINGLED BY
SUCH GRANTOR WITH ANY OF ITS OTHER FUNDS OR PROPERTY BUT SHALL BE HELD SEPARATE
AND APART THEREFROM, SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE AGENT AND
SHALL BE FORTHWITH DELIVERED TO THE AGENT IN THE SAME FORM AS SO RECEIVED (WITH
ANY NECESSARY ENDORSEMENT). THIS PARAGRAPH (III) SHALL NOT APPLY TO DIVIDENDS
BETWEEN OR AMONG THE BORROWER AND THE SUBSIDIARY GUARANTORS ONLY OF PROPERTY
SUBJECT TO A PERFECTED SECURITY INTEREST UNDER THIS AGREEMENT; PROVIDED THAT THE
BORROWER NOTIFIES THE AGENT IN WRITING, SPECIFICALLY REFERRING TO THIS
SECTION 3.06 AT THE TIME OF SUCH DIVIDEND AND TAKES ANY ACTIONS THE AGENT
REASONABLY SPECIFIES TO ENSURE THE CONTINUANCE OF ITS PERFECTED SECURITY
INTEREST IN SUCH PROPERTY UNDER THIS AGREEMENT.


(B) UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AFTER
THE AGENT SHALL HAVE NOTIFIED (OR SHALL BE DEEMED TO HAVE NOTIFIED) THE GRANTORS
OF THE SUSPENSION OF THEIR RIGHTS UNDER PARAGRAPH (A)(III) OF THIS SECTION 3.06,
THEN ALL RIGHTS OF ANY GRANTOR TO DIVIDENDS, INTEREST, PRINCIPAL OR OTHER
DISTRIBUTIONS THAT SUCH GRANTOR IS AUTHORIZED TO RECEIVE PURSUANT TO
PARAGRAPH (A)(III) OF THIS SECTION 3.06 SHALL CEASE, AND ALL SUCH RIGHTS SHALL
THEREUPON BECOME VESTED IN THE AGENT, WHICH SHALL HAVE THE SOLE AND EXCLUSIVE
RIGHT AND AUTHORITY TO RECEIVE AND RETAIN SUCH DIVIDENDS, INTEREST, PRINCIPAL OR
OTHER DISTRIBUTIONS. ALL DIVIDENDS, INTEREST, PRINCIPAL OR OTHER DISTRIBUTIONS
RECEIVED BY ANY GRANTOR CONTRARY TO THE PROVISIONS OF THIS SECTION 3.06 SHALL BE
HELD IN TRUST FOR THE BENEFIT OF THE AGENT, SHALL BE SEGREGATED FROM OTHER
PROPERTY OR FUNDS OF SUCH GRANTOR AND SHALL BE FORTHWITH DELIVERED TO THE AGENT
UPON DEMAND IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT).
ANY AND ALL MONEY AND OTHER PROPERTY PAID OVER TO OR RECEIVED BY THE AGENT
PURSUANT TO THE PROVISIONS OF THIS PARAGRAPH (B) SHALL BE RETAINED BY THE AGENT
IN AN ACCOUNT TO BE ESTABLISHED BY THE AGENT UPON RECEIPT OF SUCH MONEY OR OTHER
PROPERTY AND SHALL BE APPLIED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.02.
AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED AND THE APPLICABLE GRANTOR
OR GRANTORS HAVE DELIVERED TO THE AGENT CERTIFICATES TO THAT EFFECT, THE AGENT
SHALL, PROMPTLY AFTER ALL SUCH EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED,
REPAY TO EACH GRANTOR (WITHOUT INTEREST) ALL DIVIDENDS, INTEREST, PRINCIPAL OR
OTHER DISTRIBUTIONS THAT SUCH GRANTOR WOULD OTHERWISE BE PERMITTED TO RETAIN
PURSUANT TO THE TERMS OF PARAGRAPH (A)(III) OF THIS SECTION 3.06 AND THAT REMAIN
IN SUCH ACCOUNT.

12


--------------------------------------------------------------------------------




 


(C) UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AFTER
THE AGENT SHALL HAVE NOTIFIED (OR SHALL BE DEEMED TO HAVE NOTIFIED) THE GRANTORS
OF THE SUSPENSION OF THEIR RIGHTS UNDER PARAGRAPH (A)(I) OF THIS SECTION 3.06,
THEN ALL RIGHTS OF ANY GRANTOR TO EXERCISE THE VOTING AND CONSENSUAL RIGHTS AND
POWERS IT IS ENTITLED TO EXERCISE PURSUANT TO PARAGRAPH (A)(I) OF THIS
SECTION 3.06, AND THE OBLIGATIONS OF THE AGENT UNDER PARAGRAPH (A)(II) OF THIS
SECTION 3.06, SHALL CEASE, AND ALL SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN
THE AGENT, WHICH SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT AND AUTHORITY TO
EXERCISE SUCH VOTING AND CONSENSUAL RIGHTS AND POWERS; PROVIDED THAT, UNLESS
OTHERWISE DIRECTED BY THE REQUIRED LENDERS, THE AGENT SHALL HAVE THE RIGHT FROM
TIME TO TIME FOLLOWING AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT TO
PERMIT THE GRANTORS TO EXERCISE SUCH RIGHTS.


(D) ANY NOTICE GIVEN BY THE AGENT TO THE GRANTORS EXERCISING ITS RIGHTS UNDER
PARAGRAPH (A) OF THIS SECTION 3.06 (I) MAY BE GIVEN BY TELEPHONE IF PROMPTLY
CONFIRMED IN WRITING, (II) MAY BE GIVEN TO ONE OR MORE OF THE GRANTORS AT THE
SAME OR DIFFERENT TIMES AND (III) MAY SUSPEND THE RIGHTS OF THE GRANTORS UNDER
PARAGRAPH (A)(I) OR PARAGRAPH (A)(III) IN PART WITHOUT SUSPENDING ALL SUCH
RIGHTS (AS SPECIFIED BY THE AGENT IN ITS SOLE AND ABSOLUTE DISCRETION) AND
WITHOUT WAIVING OR OTHERWISE AFFECTING THE AGENT’S RIGHTS TO GIVE ADDITIONAL
NOTICES FROM TIME TO TIME SUSPENDING OTHER RIGHTS SO LONG AS AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING.


ARTICLE IV


SECURITY INTERESTS IN PERSONAL PROPERTY


SECTION 4.01. SECURITY INTEREST. (A)  AS SECURITY FOR THE PAYMENT OR
PERFORMANCE, AS THE CASE MAY BE, IN FULL OF THE SECURED OBLIGATIONS, EACH
GRANTOR HEREBY ASSIGNS AND PLEDGES TO THE AGENT, ITS SUCCESSORS AND ASSIGNS, FOR
THE RATABLE BENEFIT OF THE SECURED PARTIES, AND HEREBY GRANTS TO THE AGENT, ITS
SUCCESSORS AND ASSIGNS, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, A
SECURITY INTEREST (THE “SECURITY INTEREST”), IN ALL RIGHT, TITLE OR INTEREST IN
OR TO ANY AND ALL OF THE FOLLOWING ASSETS AND PROPERTIES NOW OWNED OR AT ANY
TIME HEREAFTER ACQUIRED BY SUCH GRANTOR OR IN WHICH SUCH GRANTOR NOW HAS OR AT
ANY TIME IN THE FUTURE MAY ACQUIRE ANY RIGHT, TITLE OR INTEREST (COLLECTIVELY,
THE “ARTICLE 9 COLLATERAL”):

(I)    ALL ACCOUNTS;

(II)    ALL CHATTEL PAPER;

(III)    ALL COMMERCIAL TORT CLAIMS;

(IV)    ALL DOCUMENTS;

(V)    ALL EQUIPMENT;

(VI)    ALL GENERAL INTANGIBLES;

(VII)    ALL INSTRUMENTS;

13


--------------------------------------------------------------------------------




 

(VIII)    ALL INVENTORY;

(IX)    ALL INVESTMENT PROPERTY;

(X)    ALL LETTER-OF-CREDIT RIGHTS;

(XI)    ALL BOOKS AND RECORDS PERTAINING TO THE ARTICLE 9 COLLATERAL; AND

(XII)    TO THE EXTENT NOT OTHERWISE INCLUDED, ALL PROCEEDS AND PRODUCTS OF ANY
AND ALL OF THE FOREGOING AND ALL COLLATERAL SECURITY AND GUARANTEES GIVEN BY ANY
PERSON WITH RESPECT TO ANY OF THE FOREGOING.

NOTWITHSTANDING THE FOREGOING, THE ARTICLE 9 COLLATERAL SHALL NOT INCLUDE ANY OF
THE FOLLOWING ASSETS NOW OWNED OR HEREAFTER ACQUIRED WHICH WOULD OTHERWISE BE
INCLUDED IN THE ARTICLE 9 COLLATERAL:

(I) ANY VEHICLE COVERED BY A CERTIFICATE OF TITLE OR OWNERSHIP,

(II) ANY REAL PROPERTY HELD BY THE BORROWER OR ANY GUARANTOR AS A LESSEE UNDER A
LEASE,

(III) ASSETS SOLD TO A PERSON WHICH IS NOT A GRANTOR IN COMPLIANCE WITH THE
CREDIT AGREEMENT,

(IV) ASSETS OWNED BY A GUARANTOR AFTER THE RELEASE OF THE GUARANTEE OF SUCH
GUARANTOR PURSUANT TO SECTION 7.15,

(V) ASSETS SUBJECT TO A LIEN PERMITTED BY CLAUSES (G), (H), (I) AND (R) OF THE
DEFINITION OF “PERMITTED LIENS” SET FORTH IN THE CREDIT AGREEMENT AND

(VI) ASSETS WHICH CONTAIN A VALID AND ENFORCEABLE PROHIBITION ON THE CREATION OF
A SECURITY INTEREST THEREIN SO LONG AS SUCH PROHIBITION REMAINS IN EFFECT AND IS
VALID AND EFFECTIVE NOTWITHSTANDING SECTIONS 9-406, 9-407, 9-408 AND 9-409 OF
THE APPLICABLE UNIFORM COMMERCIAL CODE; PROVIDED THAT, UPON THE REASONABLE
REQUEST OF THE AGENT, THE BORROWER SHALL, AND SHALL CAUSE ANY APPLICABLE GRANTOR
TO, USE COMMERCIALLY REASONABLE EFFORTS TO HAVE WAIVED OR ELIMINATED SUCH
PROVISION.

(VII) ANY PROPERTY EXCLUDED FROM THE DEFINITION OF PLEDGED COLLATERAL BY VIRTUE
OF THE PROVISO TO SECTION 3.01 HEREOF,

(VIII)  ANY LETTER OF CREDIT RIGHTS TO THE EXTENT ANY GRANTOR IS REQUIRED BY
APPLICABLE LAW TO APPLY THE PROCEEDS OF A DRAWING OF SUCH LETTER OF CREDIT FOR A
SPECIFIED PURPOSE AND TO A PERSON THAT IS NOT A GRANTOR,

(IX) ANY ASSET OF A CONTROLLED FOREIGN SUBSIDIARY (WITHIN THE MEANING OF
TREASURY REGULATION § 1.956-2(C)(2) OR ANY SUCCESSOR PROVISION THERETO) OR A
SUBSIDIARY OF A CONTROLLED FOREIGN SUBSIDIARY,

14


--------------------------------------------------------------------------------




 

(X)  ANY APPLICATION FOR A TRADEMARK REGISTRATION FILED WITH THE UNITED STATES
PATENT AND TRADEMARK OFFICE PURSUANT TO SECTION 1(B) OF THE LANHAM ACT (“INTENT
TO USE APPLICATION”) PRIOR TO THE FILING WITH AND ACCEPTANCE BY THE UNITED
STATES PATENT AND TRADEMARK OFFICE OF A STATEMENT OF USE (AS DESCRIBED IN
SECTION 1(D) OF THE LANHAM ACT) OR AN AMENDMENT TO ALLEGE USE (AS DESCRIBED IN
SECTION 1(C) OF THE LANHAM ACT), AND

(XI) DEPOSIT ACCOUNTS.

(b) Each Grantor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (i) indicate the Article 9
Collateral as all assets of such Grantor or words of similar effect, and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including  (A) whether such Grantor is an organization, the type
of organization and any organizational identification number issued to such
Grantor and (B) in the case of a financing statement filed as a fixture filing,
a sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Agent promptly
upon request.

Each Grantor also ratifies its authorization for the Agent to file in any
relevant jurisdiction any initial financing statements or amendments thereto if
filed prior to the date hereof.

The Agent is further authorized to file with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office or
any similar office in any other country) such documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the Agent
as secured party.


(C) THE SECURITY INTEREST IS GRANTED AS SECURITY ONLY AND SHALL NOT SUBJECT THE
AGENT OR ANY OTHER SECURED PARTY TO, OR IN ANY WAY ALTER OR MODIFY, ANY
OBLIGATION OR LIABILITY OF ANY GRANTOR WITH RESPECT TO OR ARISING OUT OF THE
ARTICLE 9 COLLATERAL.


SECTION 4.02. REPRESENTATIONS AND WARRANTIES. THE GRANTORS JOINTLY AND SEVERALLY
REPRESENT AND WARRANT TO THE AGENT AND THE SECURED PARTIES THAT:

(A) EACH GRANTOR HAS GOOD AND VALID RIGHTS IN AND TITLE TO THE ARTICLE 9
COLLATERAL WITH RESPECT TO WHICH IT HAS PURPORTED TO GRANT A SECURITY INTEREST
HEREUNDER AND HAS FULL POWER AND AUTHORITY TO GRANT TO THE AGENT THE SECURITY
INTEREST IN SUCH ARTICLE 9 COLLATERAL PURSUANT HERETO AND TO EXECUTE, DELIVER
AND PERFORM ITS OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT,
WITHOUT THE CONSENT OR APPROVAL OF ANY OTHER PERSON OTHER THAN ANY CONSENT OR
APPROVAL THAT HAS BEEN OBTAINED.

15


--------------------------------------------------------------------------------




 

(B) THE PERFECTION CERTIFICATE HAS BEEN DULY PREPARED, COMPLETED AND EXECUTED
AND THE INFORMATION SET FORTH THEREIN (INCLUDING (X) THE EXACT LEGAL NAME OF
EACH GRANTOR AND (Y) THE JURISDICTION OF ORGANIZATION OR FORMATION OF EACH
GRANTOR) IS MATERIALLY CORRECT AND COMPLETE AS OF THE CLOSING DATE. UNIFORM
COMMERCIAL CODE FINANCING STATEMENTS (INCLUDING FIXTURE FILINGS, AS APPLICABLE)
OR OTHER APPROPRIATE FILINGS, RECORDINGS OR REGISTRATIONS CONTAINING A
DESCRIPTION OF THE ARTICLE 9 COLLATERAL HAVE BEEN PREPARED BY THE AGENT BASED
UPON THE INFORMATION PROVIDED TO THE AGENT IN THE PERFECTION CERTIFICATE FOR
FILING IN EACH GOVERNMENTAL, MUNICIPAL OR OTHER OFFICE SPECIFIED IN SCHEDULE 2
TO THE PERFECTION CERTIFICATE (OR SPECIFIED BY NOTICE FROM THE BORROWER TO THE
AGENT AFTER THE CLOSING DATE IN THE CASE OF FILINGS, RECORDINGS OR REGISTRATIONS
REQUIRED BY SECTIONS  5.11 OF THE CREDIT AGREEMENT, WHICH ARE ALL THE FILINGS,
RECORDINGS AND REGISTRATIONS (OTHER THAN FILINGS REQUIRED TO BE MADE IN THE
UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE
IN ORDER TO PERFECT THE SECURITY INTEREST IN ARTICLE 9 COLLATERAL CONSISTING OF
UNITED STATES PATENTS, TRADEMARKS AND COPYRIGHTS) THAT ARE NECESSARY AS OF THE
CLOSING DATE TO PUBLISH NOTICE OF AND PROTECT THE VALIDITY OF AND TO ESTABLISH A
LEGAL, VALID AND PERFECTED SECURITY INTEREST IN FAVOR OF THE AGENT (FOR THE
RATABLE BENEFIT OF THE SECURED PARTIES) IN RESPECT OF ALL ARTICLE 9 COLLATERAL
IN WHICH THE SECURITY INTEREST MAY BE PERFECTED BY FILING, RECORDING OR
REGISTRATION IN THE UNITED STATES (OR ANY POLITICAL SUBDIVISION THEREOF) AND ITS
TERRITORIES AND POSSESSIONS, AND NO FURTHER OR SUBSEQUENT FILING, REFILING,
RECORDING, RERECORDING, REGISTRATION OR REREGISTRATION IS NECESSARY IN ANY SUCH
JURISDICTION, EXCEPT AS PROVIDED UNDER APPLICABLE LAW WITH RESPECT TO THE FILING
OF CONTINUATION STATEMENTS. EACH GRANTOR REPRESENTS AND WARRANTS THAT A FULLY
EXECUTED AGREEMENT IN THE FORM HEREOF AND CONTAINING A DESCRIPTION OF ALL
ARTICLE 9 COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY WITH RESPECT TO UNITED
STATES PATENTS AND UNITED STATES REGISTERED TRADEMARKS (AND TRADEMARKS FOR WHICH
UNITED STATES REGISTRATION APPLICATIONS ARE PENDING) AND UNITED STATES
REGISTERED COPYRIGHTS HAVE BEEN DELIVERED TO THE AGENT FOR RECORDING BY THE
UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE
PURSUANT TO 35 U.S.C. §261, 15 U.S.C. §1060 OR 17 U.S.C. §205 AND THE
REGULATIONS THEREUNDER, AS APPLICABLE, AND OTHERWISE AS MAY BE REQUIRED PURSUANT
TO THE LAWS OF ANY OTHER NECESSARY JURISDICTION, TO PROTECT THE VALIDITY OF AND
TO ESTABLISH A LEGAL, VALID AND PERFECTED SECURITY INTEREST IN FAVOR OF THE
AGENT (FOR THE RATABLE BENEFIT OF THE SECURED PARTIES) IN RESPECT OF ALL
ARTICLE 9 COLLATERAL CONSISTING OF PATENTS, TRADEMARKS AND COPYRIGHTS IN WHICH A
SECURITY INTEREST MAY BE PERFECTED BY FILING, RECORDING OR REGISTRATION IN THE
UNITED STATES (OR ANY POLITICAL SUBDIVISION THEREOF) AND ITS TERRITORIES AND
POSSESSIONS, AND NO FURTHER OR SUBSEQUENT FILING, REFILING, RECORDING,
RERECORDING, REGISTRATION OR REREGISTRATION IS NECESSARY (OTHER THAN SUCH
ACTIONS AS ARE NECESSARY TO PERFECT THE SECURITY INTEREST WITH RESPECT TO ANY
ARTICLE 9 COLLATERAL CONSISTING OF PATENTS, TRADEMARKS AND COPYRIGHTS (OR
REGISTRATION OR APPLICATION FOR REGISTRATION THEREOF) ACQUIRED OR DEVELOPED
AFTER THE DATE HEREOF).

(C) THE SECURITY INTEREST CONSTITUTES (I) A LEGAL AND VALID SECURITY INTEREST IN
ALL THE ARTICLE 9 COLLATERAL SECURING THE PAYMENT AND PERFORMANCE OF THE SECURED
OBLIGATIONS, (II) SUBJECT TO THE FILINGS DESCRIBED IN SECTION 4.02(B) AND

16


--------------------------------------------------------------------------------




 

EXCEPT FOR COMMERCIAL TORT CLAIMS IN AN AMOUNT LESS THAN OR EQUAL TO $500,000, A
PERFECTED SECURITY INTEREST IN ALL ARTICLE 9 COLLATERAL IN WHICH A SECURITY
INTEREST MAY BE PERFECTED BY FILING, RECORDING OR REGISTERING A FINANCING
STATEMENT OR ANALOGOUS DOCUMENT IN THE UNITED STATES (OR ANY POLITICAL
SUBDIVISION THEREOF) AND ITS TERRITORIES AND POSSESSIONS PURSUANT TO THE UNIFORM
COMMERCIAL CODE OR OTHER APPLICABLE LAW IN SUCH JURISDICTIONS AND (III) A
SECURITY INTEREST THAT SHALL BE PERFECTED IN ALL ARTICLE 9 COLLATERAL IN WHICH A
SECURITY INTEREST MAY BE PERFECTED UPON THE RECEIPT AND RECORDING OF THIS
AGREEMENT WITH THE UNITED STATES COPYRIGHT OFFICE. THE SECURITY INTEREST IS AND
SHALL BE PRIOR TO ANY OTHER LIEN ON ANY OF THE ARTICLE 9 COLLATERAL, OTHER THAN
LIENS EXPRESSLY PERMITTED PURSUANT TO SECTION 6.06 OF THE CREDIT AGREEMENT.

(D) THE ARTICLE 9 COLLATERAL IS OWNED BY THE GRANTORS FREE AND CLEAR OF ANY
LIEN, EXCEPT FOR LIENS EXPRESSLY PERMITTED PURSUANT TO SECTION 6.06 OF THE
CREDIT AGREEMENT. NONE OF THE GRANTORS HAS FILED OR CONSENTED TO THE FILING OF
(I) ANY FINANCING STATEMENT OR ANALOGOUS DOCUMENT UNDER THE UNIFORM COMMERCIAL
CODE OR ANY OTHER APPLICABLE LAWS COVERING ANY ARTICLE 9 COLLATERAL, (II) ANY
ASSIGNMENT IN WHICH ANY GRANTOR ASSIGNS ANY COLLATERAL OR ANY SECURITY AGREEMENT
OR SIMILAR INSTRUMENT COVERING ANY ARTICLE 9 COLLATERAL WITH THE UNITED STATES
PATENT AND TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE OR (III) ANY
ASSIGNMENT IN WHICH ANY GRANTOR ASSIGNS ANY ARTICLE 9 COLLATERAL OR ANY SECURITY
AGREEMENT OR SIMILAR INSTRUMENT COVERING ANY ARTICLE 9 COLLATERAL WITH ANY
FOREIGN GOVERNMENTAL, MUNICIPAL OR OTHER OFFICE, WHICH FINANCING STATEMENT OR
ANALOGOUS DOCUMENT, ASSIGNMENT, SECURITY AGREEMENT OR SIMILAR INSTRUMENT IS
STILL IN EFFECT, EXCEPT, IN EACH CASE, FOR LIENS EXPRESSLY PERMITTED PURSUANT TO
SECTION 6.06 OF THE CREDIT AGREEMENT. ON THE DATE HEREOF, NONE OF THE GRANTORS
HOLD ANY COMMERCIAL TORT CLAIM IN AN AMOUNT GREATER THAN $500,000 EXCEPT AS
INDICATED ON THE PERFECTION CERTIFICATE.


SECTION 4.03. COVENANTS. (A)  INTENTIONALLY OMITTED.


(B) SUBJECT TO THE RIGHTS OF SUCH GRANTOR UNDER THE LOAN DOCUMENTS, EACH GRANTOR
SHALL, AT ITS OWN EXPENSE, TAKE ANY AND ALL ACTIONS IT DEEMS NECESSARY IN THE
PRUDENT CONDUCT OF THE BUSINESS OF SUCH GRANTOR (TO BE DETERMINED IN GRANTOR’S
REASONABLE DISCRETION) TO DEFEND TITLE TO THE ARTICLE 9 COLLATERAL AGAINST ALL
PERSONS AND TO DEFEND THE SECURITY INTEREST OF THE AGENT IN THE ARTICLE 9
COLLATERAL AND THE PRIORITY THEREOF AGAINST ANY LIEN NOT EXPRESSLY PERMITTED
PURSUANT TO SECTION 6.06 OF THE CREDIT AGREEMENT.


(C) EACH GRANTOR AGREES THAT IT SHALL NOT CHANGE SUCH GRANTOR’S NAME, CORPORATE
STRUCTURE (E.G., BY MERGER, CONSOLIDATION, CHANGE IN CORPORATE FORM OR
OTHERWISE), TYPE OF ORGANIZATION OR JURISDICTION OF ORGANIZATION UNLESS IT SHALL
HAVE (I) NOTIFIED THE AGENT IN WRITING AT LEAST TWENTY (20) DAYS PRIOR TO ANY
SUCH CHANGE OR ESTABLISHMENT, IDENTIFYING SUCH NEW PROPOSED NAME, CORPORATE
STRUCTURE OR JURISDICTION OF ORGANIZATION AND PROVIDING SUCH OTHER INFORMATION
IN CONNECTION THEREWITH AS THE AGENT MAY REASONABLY REQUEST AND (II) TAKEN ALL
ACTIONS NECESSARY OR ADVISABLE TO MAINTAIN THE

17


--------------------------------------------------------------------------------





 


CONTINUOUS VALIDITY, PERFECTION AND THE SAME OR BETTER PRIORITY OF THE AGENT’S
SECURITY INTEREST IN THE COLLATERAL INTENDED TO BE GRANTED AND AGREED TO HEREBY.


(D) EACH GRANTOR AGREES, AT ITS OWN EXPENSE, TO EXECUTE, ACKNOWLEDGE, DELIVER
AND CAUSE TO BE DULY FILED ALL SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE
ALL SUCH ACTIONS AS THE AGENT MAY FROM TIME TO TIME REQUEST TO BETTER ASSURE,
PRESERVE, PROTECT AND PERFECT THE SECURITY INTEREST AND THE RIGHTS AND REMEDIES
CREATED HEREBY, INCLUDING THE PAYMENT OF ANY FEES AND TAXES REQUIRED IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE GRANTING OF
THE SECURITY INTEREST AND THE FILING OF ANY FINANCING STATEMENTS (INCLUDING
FIXTURE FILINGS) OR OTHER DOCUMENTS IN CONNECTION HEREWITH OR THEREWITH. IF ANY
AMOUNT PAYABLE TO ANY GRANTOR UNDER OR IN CONNECTION WITH ANY OF THE ARTICLE 9
COLLATERAL SHALL BE OR BECOME EVIDENCED BY ANY PROMISSORY NOTE OR OTHER
INSTRUMENT IN EXCESS OF $500,000, SUCH NOTE OR INSTRUMENT SHALL BE PROMPTLY
PLEDGED AND DELIVERED TO THE AGENT, DULY ENDORSED IN A MANNER SATISFACTORY TO
THE AGENT.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Agent, with prompt notice thereof to the Grantors, to supplement this
Agreement by supplementing Schedule III or adding additional schedules hereto to
specifically identify any asset or item that may, in the Agent’s judgment,
constitute Copyrights, Licenses, Patents or Trademarks; provided that any
Grantor shall have the right, exercisable within 10 days after it has been
notified by the Agent of the specific identification of such Collateral, to
advise the Agent in writing of any material inaccuracy of the representations
and warranties made by such Grantor hereunder with respect to such Collateral.
Each Grantor agrees that it will use its best efforts to take such action as
shall be necessary in order that all representations and warranties hereunder
shall be true and correct in all material respects with respect to such
Collateral within 30 days after the date it has been notified by the Agent of
the specific identification of such Collateral.


(E) AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT AND DURING THE CONTINUANCE
THEREOF, THE AGENT SHALL HAVE THE RIGHT TO VERIFY UNDER REASONABLE PROCEDURES
THE VALIDITY, AMOUNT, QUALITY, QUANTITY, VALUE, CONDITION AND STATUS OF, OR ANY
OTHER MATTER RELATING TO, THE ARTICLE 9 COLLATERAL, INCLUDING, IN THE CASE OF
ACCOUNTS OR ARTICLE 9 COLLATERAL IN THE POSSESSION OF ANY THIRD PERSON, BY
CONTACTING ACCOUNT DEBTORS OR THE THIRD PERSON POSSESSING SUCH ARTICLE 9
COLLATERAL FOR THE PURPOSE OF MAKING SUCH A VERIFICATION. THE AGENT SHALL HAVE
THE RIGHT TO SHARE ANY INFORMATION IT GAINS FROM SUCH INSPECTION OR VERIFICATION
WITH ANY SECURED PARTY.


(F) AT ITS OPTION, THE AGENT MAY DISCHARGE PAST DUE TAXES, ASSESSMENTS, CHARGES,
FEES, LIENS, SECURITY INTERESTS OR OTHER ENCUMBRANCES AT ANY TIME LEVIED OR
PLACED ON THE ARTICLE 9 COLLATERAL AND NOT EXPRESSLY PERMITTED PURSUANT TO
SECTION 6.06 OF THE CREDIT AGREEMENT, AND MAY PAY FOR THE MAINTENANCE AND
PRESERVATION OF THE ARTICLE 9 COLLATERAL TO THE EXTENT ANY GRANTOR FAILS TO DO
SO AS REQUIRED BY THE CREDIT AGREEMENT OR THIS AGREEMENT, AND EACH GRANTOR
JOINTLY AND SEVERALLY AGREES TO REIMBURSE THE AGENT ON DEMAND FOR ANY PAYMENT
MADE OR ANY EXPENSE INCURRED BY THE AGENT PURSUANT TO THE FOREGOING
AUTHORIZATION; PROVIDED, HOWEVER, THAT NOTHING IN THIS PARAGRAPH SHALL BE
INTERPRETED AS EXCUSING ANY GRANTOR FROM THE PERFORMANCE OF, OR IMPOSING ANY
OBLIGATION ON THE AGENT OR ANY SECURED PARTY TO CURE OR PERFORM, ANY COVENANTS
OR OTHER PROMISES OF

18


--------------------------------------------------------------------------------





 


ANY GRANTOR WITH RESPECT TO TAXES, ASSESSMENTS, CHARGES, FEES, LIENS, SECURITY
INTERESTS OR OTHER ENCUMBRANCES AND MAINTENANCE AS SET FORTH HEREIN OR IN THE
OTHER LOAN DOCUMENTS.


(G) IF AT ANY TIME ANY GRANTOR SHALL TAKE A SECURITY INTEREST IN ANY PROPERTY OF
AN ACCOUNT DEBTOR OR ANY OTHER PERSON TO SECURE PAYMENT AND PERFORMANCE OF AN
ACCOUNT IN EXCESS OF $500,000, SUCH GRANTOR SHALL PROMPTLY ASSIGN SUCH SECURITY
INTEREST TO THE AGENT. SUCH ASSIGNMENT NEED NOT BE FILED OF PUBLIC RECORD UNLESS
NECESSARY TO CONTINUE THE PERFECTED STATUS OF THE SECURITY INTEREST AGAINST
CREDITORS OF AND TRANSFEREES FROM THE ACCOUNT DEBTOR OR OTHER PERSON GRANTING
THE SECURITY INTEREST.


(H) AS BETWEEN EACH GRANTOR, THE AGENT AND THE SECURED PARTIES, EACH GRANTOR
SHALL REMAIN LIABLE TO OBSERVE AND PERFORM ALL THE CONDITIONS AND OBLIGATIONS TO
BE OBSERVED AND PERFORMED BY IT UNDER EACH CONTRACT, AGREEMENT OR INSTRUMENT
RELATING TO THE ARTICLE 9 COLLATERAL, AND EACH GRANTOR JOINTLY AND SEVERALLY
AGREES TO INDEMNIFY AND HOLD HARMLESS THE AGENT AND THE SECURED PARTIES FROM AND
AGAINST ANY AND ALL LIABILITY FOR SUCH PERFORMANCE.


(I) NONE OF THE GRANTORS SHALL MAKE OR PERMIT TO BE MADE AN ASSIGNMENT, PLEDGE
OR HYPOTHECATION OF THE ARTICLE 9 COLLATERAL OR SHALL GRANT ANY OTHER LIEN IN
RESPECT OF THE ARTICLE 9 COLLATERAL, EXCEPT AS EXPRESSLY PERMITTED BY
SECTION 6.06 OF THE CREDIT AGREEMENT. NONE OF THE GRANTORS SHALL MAKE OR PERMIT
TO BE MADE ANY TRANSFER OF THE ARTICLE 9 COLLATERAL, EXCEPT AS EXPRESSLY
PERMITTED BY SECTIONS 6.03 AND 6.07 OF THE CREDIT AGREEMENT.


(J) NONE OF THE GRANTORS WILL, WITHOUT THE AGENT’S PRIOR WRITTEN CONSENT, GRANT
ANY EXTENSION OF THE TIME OF PAYMENT OF ANY ACCOUNTS INCLUDED IN THE ARTICLE 9
COLLATERAL, COMPROMISE, COMPOUND OR SETTLE THE SAME FOR LESS THAN THE FULL
AMOUNT THEREOF, RELEASE, WHOLLY OR PARTLY, ANY PERSON LIABLE FOR THE PAYMENT
THEREOF OR ALLOW ANY CREDIT OR DISCOUNT WHATSOEVER THEREON, OTHER THAN
EXTENSIONS, CREDITS, DISCOUNTS, COMPROMISES, COMPOUNDINGS OR SETTLEMENTS GRANTED
OR MADE IN GOOD FAITH IN THE PRUDENT CONDUCT OF THE BUSINESS OF SUCH GRANTOR.


(K) THE GRANTORS, AT THEIR OWN EXPENSE, SHALL MAINTAIN OR CAUSE TO BE MAINTAINED
INSURANCE COVERING PHYSICAL LOSS OR DAMAGE TO THE INVENTORY AND EQUIPMENT IN
ACCORDANCE WITH THE REQUIREMENTS SET FORTH IN SECTION 5.10 OF THE CREDIT
AGREEMENT. EACH GRANTOR IRREVOCABLY MAKES, CONSTITUTES AND APPOINTS THE AGENT
(AND ALL OFFICERS, EMPLOYEES OR AGENTS DESIGNATED BY THE AGENT) AS SUCH
GRANTOR’S TRUE AND LAWFUL AGENT (AND ATTORNEY-IN-FACT) FOR THE PURPOSE, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, OF MAKING,
SETTLING AND ADJUSTING CLAIMS IN RESPECT OF ARTICLE 9 COLLATERAL UNDER POLICIES
OF INSURANCE, ENDORSING THE NAME OF SUCH GRANTOR ON ANY CHECK, DRAFT, INSTRUMENT
OR OTHER ITEM OF PAYMENT FOR THE PROCEEDS OF SUCH POLICIES OF INSURANCE AND FOR
MAKING ALL DETERMINATIONS AND DECISIONS WITH RESPECT THERETO. IN THE EVENT THAT
ANY GRANTOR AT ANY TIME OR TIMES SHALL FAIL TO OBTAIN OR MAINTAIN ANY OF THE
POLICIES OF INSURANCE REQUIRED HEREBY OR UNDER THE CREDIT AGREEMENT OR TO PAY
ANY PREMIUM IN WHOLE OR PART RELATING THERETO, THE AGENT MAY, WITHOUT WAIVING OR
RELEASING ANY OBLIGATION OR LIABILITY OF THE GRANTORS HEREUNDER OR ANY EVENT OF
DEFAULT, IN ITS SOLE DISCRETION, OBTAIN AND MAINTAIN SUCH POLICIES OF INSURANCE
AND PAY SUCH PREMIUM AND TAKE ANY OTHER ACTIONS

19


--------------------------------------------------------------------------------





 


WITH RESPECT THERETO AS THE AGENT DEEMS ADVISABLE. ALL SUMS DISBURSED BY THE
AGENT IN CONNECTION WITH THIS PARAGRAPH, INCLUDING ATTORNEYS’ FEES, COURT COSTS,
EXPENSES AND OTHER CHARGES RELATING THERETO, SHALL BE PAYABLE, UPON DEMAND, BY
THE GRANTORS TO THE AGENT AND SHALL BE ADDITIONAL SECURED OBLIGATIONS SECURED
HEREBY.


(L) INTENTIONALLY OMITTED.


SECTION 4.04. OTHER ACTIONS. IN ORDER TO FURTHER INSURE THE ATTACHMENT,
PERFECTION AND PRIORITY OF, AND THE ABILITY OF THE AGENT TO ENFORCE, THE AGENT’S
SECURITY INTEREST IN THE ARTICLE 9 COLLATERAL, EACH GRANTOR AGREES, IN EACH CASE
AT SUCH GRANTOR’S OWN EXPENSE, TO TAKE THE FOLLOWING ACTIONS WITH RESPECT TO THE
FOLLOWING ARTICLE 9 COLLATERAL:

(A) INSTRUMENTS. IF ANY GRANTOR SHALL AT ANY TIME HOLD OR ACQUIRE ANY
INSTRUMENTS IN EXCESS OF $500,000, SUCH GRANTOR SHALL FORTHWITH ENDORSE, ASSIGN
AND DELIVER THE SAME TO THE AGENT, ACCOMPANIED BY SUCH INSTRUMENTS OF TRANSFER
OR ASSIGNMENT DULY EXECUTED IN BLANK AS THE AGENT MAY FROM TIME TO TIME SPECIFY.

(B) INTENTIONALLY OMITTED.

(C) INVESTMENT PROPERTY. EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN ARTICLE III,
IF ANY GRANTOR SHALL AT ANY TIME HOLD OR ACQUIRE ANY CERTIFICATED SECURITIES,
SUCH GRANTOR SHALL FORTHWITH ENDORSE, ASSIGN AND DELIVER THE SAME TO THE AGENT,
ACCOMPANIED BY SUCH INSTRUMENTS OF TRANSFER OR ASSIGNMENT DULY EXECUTED IN BLANK
AS THE AGENT MAY FROM TIME TO TIME SPECIFY. IF ANY SECURITIES NOW OR HEREAFTER
ACQUIRED BY ANY GRANTOR ARE UNCERTIFICATED AND ARE ISSUED TO SUCH GRANTOR OR ITS
NOMINEE DIRECTLY BY THE ISSUER THEREOF, SUCH GRANTOR SHALL IMMEDIATELY NOTIFY
THE AGENT THEREOF AND, AT THE AGENT’S REQUEST AND OPTION, WITHIN NINETY (90)
DAYS OF THE DATE OF THE AGENT’S REQUEST, PURSUANT TO AN AGREEMENT IN FORM AND
SUBSTANCE SATISFACTORY TO THE AGENT, EITHER (A) CAUSE THE ISSUER TO AGREE TO
COMPLY WITH INSTRUCTIONS FROM THE AGENT AS TO SUCH SECURITIES, WITHOUT FURTHER
CONSENT OF ANY GRANTOR OR SUCH NOMINEE, OR (B) ARRANGE FOR THE AGENT TO BECOME
THE REGISTERED OWNER OF THE SECURITIES. IF ANY SECURITIES, WHETHER CERTIFICATED
OR UNCERTIFICATED, OR OTHER INVESTMENT PROPERTY NOW OR HEREAFTER ACQUIRED BY ANY
GRANTOR ARE HELD BY SUCH GRANTOR OR ITS NOMINEE THROUGH A SECURITIES
INTERMEDIARY OR COMMODITY INTERMEDIARY, SUCH GRANTOR SHALL IMMEDIATELY NOTIFY
THE AGENT THEREOF AND, AT THE AGENT’S REQUEST AND OPTION, WITHIN NINETY (90)
DAYS OF THE DATE OF THE AGENT’S REQUEST, PURSUANT TO AN AGREEMENT IN FORM AND
SUBSTANCE SATISFACTORY TO THE AGENT, EITHER (A) CAUSE SUCH SECURITIES
INTERMEDIARY OR COMMODITY INTERMEDIARY, AS THE CASE MAY BE, TO AGREE TO COMPLY
WITH ENTITLEMENT ORDERS OR OTHER INSTRUCTIONS FROM THE AGENT TO SUCH SECURITIES
INTERMEDIARY AS TO SUCH SECURITIES OR OTHER INVESTMENT PROPERTY, OR (AS THE CASE
MAY BE) TO APPLY ANY VALUE DISTRIBUTED ON ACCOUNT OF ANY COMMODITY CONTRACT AS
DIRECTED BY THE AGENT TO SUCH COMMODITY INTERMEDIARY, IN EACH CASE WITHOUT
FURTHER CONSENT OF ANY GRANTOR OR SUCH NOMINEE, OR (B) IN THE CASE OF FINANCIAL
ASSETS (AS GOVERNED BY ARTICLE 8 OF THE NEW YORK UCC) OR OTHER INVESTMENT
PROPERTY HELD THROUGH A SECURITIES INTERMEDIARY, ARRANGE FOR THE AGENT

 

20


--------------------------------------------------------------------------------


 

TO BECOME THE ENTITLEMENT HOLDER WITH RESPECT TO SUCH INVESTMENT PROPERTY, WITH
THE GRANTOR BEING PERMITTED, ONLY WITH THE CONSENT OF THE AGENT, TO EXERCISE
RIGHTS TO WITHDRAW OR OTHERWISE DEAL WITH SUCH INVESTMENT PROPERTY. THE AGENT
AGREES WITH EACH OF THE GRANTORS THAT THE AGENT SHALL NOT GIVE ANY SUCH
ENTITLEMENT ORDERS OR INSTRUCTIONS OR DIRECTIONS TO ANY SUCH ISSUER, SECURITIES
INTERMEDIARY OR COMMODITY INTERMEDIARY, AND SHALL NOT WITHHOLD ITS CONSENT TO
THE EXERCISE OF ANY WITHDRAWAL OR DEALING RIGHTS BY ANY GRANTOR, UNLESS AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, OR, AFTER GIVING EFFECT TO ANY SUCH
INVESTMENT AND WITHDRAWAL RIGHTS WOULD OCCUR. THE PROVISIONS OF THIS PARAGRAPH
SHALL NOT APPLY TO ANY FINANCIAL ASSETS CREDITED TO A SECURITIES ACCOUNT FOR
WHICH THE AGENT IS THE SECURITIES INTERMEDIARY.

(D) ELECTRONIC CHATTEL PAPER AND TRANSFERABLE RECORDS. IF ANY GRANTOR AT ANY
TIME HOLDS OR ACQUIRES AN INTEREST IN ANY ELECTRONIC CHATTEL PAPER OR ANY
ATRANSFERABLE RECORD,@ AS THAT TERM IS DEFINED IN SECTION 201 OF THE FEDERAL
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, OR IN SECTION 16 OF
THE UNIFORM ELECTRONIC TRANSACTIONS ACT AS IN EFFECT IN ANY RELEVANT
JURISDICTION, SUCH GRANTOR SHALL PROMPTLY NOTIFY THE AGENT THEREOF AND, AT THE
REQUEST OF THE AGENT, SHALL TAKE SUCH ACTION AS THE AGENT MAY REQUEST TO VEST IN
THE AGENT CONTROL UNDER NEW YORK UCC SECTION 9-105 OF SUCH ELECTRONIC CHATTEL
PAPER OR CONTROL UNDER SECTION 201 OF THE FEDERAL ELECTRONIC SIGNATURES IN
GLOBAL AND NATIONAL COMMERCE ACT OR, AS THE CASE MAY BE, SECTION 16 OF THE
UNIFORM ELECTRONIC TRANSACTIONS ACT, AS SO IN EFFECT IN SUCH JURISDICTION, OF
SUCH TRANSFERABLE RECORD. THE AGENT AGREES WITH SUCH GRANTOR THAT THE AGENT WILL
ARRANGE, PURSUANT TO PROCEDURES SATISFACTORY TO THE AGENT AND SO LONG AS SUCH
PROCEDURES WILL NOT RESULT IN THE AGENT’S LOSS OF CONTROL, FOR THE GRANTOR TO
MAKE ALTERATIONS TO THE ELECTRONIC CHATTEL PAPER OR TRANSFERABLE RECORD
PERMITTED UNDER UCC SECTION 9-105 OR, AS THE CASE MAY BE, SECTION 201 OF THE
FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT OR SECTION 16
OF THE UNIFORM ELECTRONIC TRANSACTIONS ACT FOR A PARTY IN CONTROL TO ALLOW
WITHOUT LOSS OF CONTROL, UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD OCCUR AFTER TAKING INTO ACCOUNT ANY ACTION BY SUCH GRANTOR
WITH RESPECT TO SUCH ELECTRONIC CHATTEL PAPER OR TRANSFERABLE RECORD.

(E) LETTER-OF-CREDIT RIGHTS. IF ANY GRANTOR IS AT ANY TIME A BENEFICIARY UNDER A
LETTER OF CREDIT NOW OR HEREAFTER ISSUED IN FAVOR OF SUCH GRANTOR, SUCH GRANTOR
SHALL PROMPTLY NOTIFY THE AGENT THEREOF AND, AT THE REQUEST AND OPTION OF THE
AGENT, SUCH GRANTOR SHALL, PURSUANT TO AN AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENT, EITHER (I) ARRANGE FOR THE ISSUER AND ANY CONFIRMER
OF SUCH LETTER OF CREDIT TO CONSENT TO AN ASSIGNMENT TO THE AGENT OF THE
PROCEEDS OF ANY DRAWING UNDER THE LETTER OF CREDIT OR (II) ARRANGE FOR THE AGENT
TO BECOME THE TRANSFEREE BENEFICIARY OF THE LETTER OF CREDIT, WITH THE AGENT
AGREEING, IN EACH CASE, THAT THE PROCEEDS OF ANY DRAWING UNDER THE LETTER OF
CREDIT ARE TO BE PAID TO THE APPLICABLE GRANTOR UNLESS AN EVENT OF DEFAULT HAS
OCCURRED OR IS CONTINUING.

(F) COMMERCIAL TORT CLAIMS. IF ANY GRANTOR SHALL AT ANY TIME HOLD OR ACQUIRE A
COMMERCIAL TORT CLAIM, THE GRANTOR SHALL PROMPTLY NOTIFY THE AGENT

21


--------------------------------------------------------------------------------




 

THEREOF IN A WRITING SIGNED BY SUCH GRANTOR INCLUDING A SUMMARY DESCRIPTION OF
SUCH CLAIM AND GRANT TO THE AGENT IN SUCH WRITING A SECURITY INTEREST THEREIN
AND IN THE PROCEEDS THEREOF, ALL UPON THE TERMS OF THIS AGREEMENT, WITH SUCH
WRITING TO BE IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT.


SECTION 4.05. COVENANTS REGARDING PATENT, TRADEMARK AND COPYRIGHT COLLATERAL.
(A)  EACH GRANTOR AGREES THAT IT WILL NOT, AND WILL NOT PERMIT ANY OF ITS
LICENSEES TO, DO ANY ACT, OR OMIT DO TO ANY ACT, WHEREBY ANY PATENT THAT IS
MATERIAL TO THE CONDUCT OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES,
TAKEN AS A WHOLE, MAY BECOME INVALIDATED OR DEDICATED TO THE PUBLIC, AND AGREES
THAT IT SHALL CONTINUE TO MARK ANY PRODUCTS COVERED BY A PATENT WITH THE
RELEVANT PATENT NUMBER AS NECESSARY AND SUFFICIENT TO ESTABLISH AND PRESERVE ITS
MAXIMUM RIGHTS UNDER APPLICABLE PATENT LAWS.


(B) EACH GRANTOR (EITHER ITSELF OR THROUGH ITS LICENSEES OR ITS SUBLICENSEES)
WILL, FOR EACH TRADEMARK MATERIAL TO THE CONDUCT OF THE BUSINESS OF THE BORROWER
AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, (I) MAINTAIN SUCH TRADEMARK IN FULL
FORCE FREE FROM ANY CLAIM OF ABANDONMENT OR INVALIDITY FOR NON-USE,
(II) MAINTAIN THE QUALITY OF PRODUCTS AND SERVICES OFFERED UNDER SUCH TRADEMARK,
(III) DISPLAY SUCH TRADEMARK WITH NOTICE OF FEDERAL OR FOREIGN REGISTRATION TO
THE EXTENT NECESSARY AND SUFFICIENT TO ESTABLISH AND PRESERVE ITS MAXIMUM RIGHTS
UNDER APPLICABLE LAW AND (IV) NOT KNOWINGLY USE OR KNOWINGLY PERMIT THE USE OF
SUCH TRADEMARK IN VIOLATION OF ANY THIRD PARTY RIGHTS.


(C) EACH GRANTOR (EITHER ITSELF OR THROUGH ITS LICENSEES OR SUBLICENSEES) WILL,
FOR EACH WORK COVERED BY A COPYRIGHT THAT IS MATERIAL TO THE CONDUCT OF THE
BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, CONTINUE TO
PUBLISH, REPRODUCE, DISPLAY, ADOPT AND DISTRIBUTE THE WORK WITH APPROPRIATE
COPYRIGHT NOTICE AS NECESSARY AND SUFFICIENT TO ESTABLISH AND PRESERVE ITS
MAXIMUM RIGHTS UNDER APPLICABLE COPYRIGHT LAWS.


(D) EACH GRANTOR SHALL NOTIFY THE AGENT IMMEDIATELY IF IT KNOWS OR HAS REASON TO
KNOW THAT ANY PATENT, TRADEMARK OR COPYRIGHT THAT IS MATERIAL TO THE CONDUCT OF
THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, MAY BECOME
ABANDONED, LOST OR DEDICATED TO THE PUBLIC, OR OF ANY ADVERSE DETERMINATION OR
DEVELOPMENT (INCLUDING THE INSTITUTION OF, OR ANY SUCH DETERMINATION OR
DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES PATENT AND TRADEMARK OFFICE,
UNITED STATES COPYRIGHT OFFICE OR ANY COURT OR SIMILAR OFFICE OF ANY COUNTRY)
REGARDING SUCH GRANTOR’S OWNERSHIP OF ANY SUCH PATENT, TRADEMARK OR COPYRIGHT,
ITS RIGHT TO REGISTER THE SAME, OR ITS RIGHT TO KEEP AND MAINTAIN THE SAME.


(E) IN NO EVENT SHALL ANY GRANTOR, EITHER ITSELF OR THROUGH ANY AGENT, EMPLOYEE,
LICENSEE OR DESIGNEE, FILE AN APPLICATION FOR ANY PATENT, TRADEMARK OR COPYRIGHT
(OR FOR THE REGISTRATION OF ANY TRADEMARK OR COPYRIGHT) WITH THE UNITED STATES
PATENT AND TRADEMARK OFFICE, UNITED STATES COPYRIGHT OFFICE OR ANY OFFICE OR
AGENCY IN ANY POLITICAL SUBDIVISION OF THE UNITED STATES OR IN ANY OTHER COUNTRY
OR ANY POLITICAL SUBDIVISION THEREOF, WITH RESPECT TO ANY OF THE SAME WHICH IS
MATERIAL TO THE CONDUCT OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES,
TAKEN AS A WHOLE, UNLESS IT PROMPTLY INFORMS THE AGENT, AND, UPON REQUEST OF THE
AGENT, EXECUTES AND DELIVERS ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS AND
PAPERS AS THE AGENT MAY REQUEST TO EVIDENCE THE

22


--------------------------------------------------------------------------------





 


AGENT’S SECURITY INTEREST IN SUCH PATENT, TRADEMARK OR COPYRIGHT, AND EACH
GRANTOR HEREBY APPOINTS THE AGENT AS ITS ATTORNEY-IN-FACT TO EXECUTE AND FILE
SUCH WRITINGS FOR THE FOREGOING PURPOSES, ALL ACTS OF SUCH ATTORNEY BEING HEREBY
RATIFIED AND CONFIRMED; SUCH POWER, BEING COUPLED WITH AN INTEREST, IS
IRREVOCABLE.


(F) EACH GRANTOR WILL TAKE ALL NECESSARY STEPS THAT IT DEEMS APPROPRIATE UNDER
THE CIRCUMSTANCES AND ARE CONSISTENT WITH THE PRACTICE IN ANY PROCEEDING BEFORE
THE UNITED STATES PATENT AND TRADEMARK OFFICE, UNITED STATES COPYRIGHT OFFICE OR
ANY OFFICE OR AGENCY IN ANY POLITICAL SUBDIVISION OF THE UNITED STATES OR IN ANY
OTHER COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, TO MAINTAIN AND PURSUE EACH
APPLICATION RELATING TO ANY PATENT, TRADEMARK AND/OR COPYRIGHT (AND TO OBTAIN
THE RELEVANT GRANT OR REGISTRATION) THAT IS MATERIAL TO THE CONDUCT OF THE
BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, AND TO MAINTAIN
EACH ISSUED PATENT AND EACH REGISTRATION OF THE TRADEMARKS AND COPYRIGHTS THAT
IS MATERIAL TO THE CONDUCT OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES,
TAKEN AS A WHOLE, INCLUDING TIMELY FILINGS OF APPLICATIONS FOR RENEWAL,
AFFIDAVITS OF USE, AFFIDAVITS OF INCONTESTABILITY AND PAYMENT OF MAINTENANCE
FEES, AND, IF CONSISTENT WITH GOOD BUSINESS JUDGMENT, TO INITIATE OPPOSITION,
INTERFERENCE AND CANCELLATION PROCEEDINGS AGAINST THIRD PARTIES.


(G) IN THE EVENT THAT ANY GRANTOR KNOWS OR HAS REASON TO BELIEVE THAT ANY
ARTICLE 9 COLLATERAL CONSISTING OF A PATENT, TRADEMARK OR COPYRIGHT THAT IS
MATERIAL TO THE CONDUCT OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES,
TAKEN AS A WHOLE, HAS BEEN OR IS ABOUT TO BE INFRINGED, MISAPPROPRIATED OR
DILUTED BY A THIRD PARTY, SUCH GRANTOR PROMPTLY SHALL NOTIFY THE AGENT AND
SHALL, IF CONSISTENT WITH GOOD BUSINESS JUDGMENT, PROMPTLY SUE FOR INFRINGEMENT,
MISAPPROPRIATION OR DILUTION AND TO RECOVER ANY AND ALL DAMAGES FOR SUCH
INFRINGEMENT, MISAPPROPRIATION OR DILUTION, AND TAKE SUCH OTHER ACTIONS AS ARE
APPROPRIATE UNDER THE CIRCUMSTANCES TO PROTECT SUCH ARTICLE 9 COLLATERAL. SUCH
GRANTOR MAY DISCONTINUE OR SETTLE ANY SUCH SUIT OR OTHER ACTION IF THE GRANTOR
DEEMS SUCH DISCONTINUANCE OR SETTLEMENT TO BE APPROPRIATE IN ITS REASONABLE
BUSINESS JUDGMENT.


(H) UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH
GRANTOR SHALL, AT THE REQUEST OF THE AGENT, USE ITS BEST EFFORTS TO OBTAIN ALL
REQUISITE CONSENTS OR APPROVALS BY THE LICENSOR OF EACH COPYRIGHT LICENSE,
PATENT LICENSE OR TRADEMARK LICENSE TO EFFECT THE ASSIGNMENT OF ALL SUCH
GRANTOR’S RIGHT, TITLE AND INTEREST THEREUNDER TO THE AGENT OR ITS DESIGNEE.


ARTICLE V


REMEDIES


SECTION 5.01. REMEDIES UPON DEFAULT. UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR AGREES TO DELIVER EACH ITEM OF
COLLATERAL TO THE AGENT ON DEMAND, AND IT IS AGREED THAT THE AGENT SHALL HAVE
THE RIGHT TO TAKE ANY OF OR ALL THE FOLLOWING ACTIONS AT THE SAME OR DIFFERENT
TIMES:  (A) WITH RESPECT TO ANY ARTICLE 9 COLLATERAL CONSISTING OF INTELLECTUAL
PROPERTY, ON DEMAND, TO CAUSE THE SECURITY INTEREST TO BECOME AN ASSIGNMENT,
TRANSFER AND CONVEYANCE OF ANY OF OR ALL SUCH ARTICLE 9 COLLATERAL BY THE
APPLICABLE GRANTORS TO THE AGENT, OR TO LICENSE OR SUBLICENSE,

23


--------------------------------------------------------------------------------





 


WHETHER GENERAL, SPECIAL OR OTHERWISE, AND WHETHER ON AN EXCLUSIVE OR
NONEXCLUSIVE BASIS, ANY SUCH ARTICLE 9 COLLATERAL THROUGHOUT THE WORLD ON SUCH
TERMS AND CONDITIONS AND IN SUCH MANNER AS THE AGENT SHALL DETERMINE (OTHER THAN
IN VIOLATION OF ANY THEN-EXISTING LICENSING ARRANGEMENTS TO THE EXTENT THAT
WAIVERS CANNOT BE OBTAINED), AND (B) WITH OR WITHOUT LEGAL PROCESS AND WITH OR
WITHOUT PRIOR NOTICE OR DEMAND FOR PERFORMANCE, TO TAKE POSSESSION OF THE
ARTICLE 9 COLLATERAL AND WITHOUT LIABILITY FOR TRESPASS TO ENTER ANY PREMISES
WHERE THE ARTICLE 9 COLLATERAL MAY BE LOCATED FOR THE PURPOSE OF TAKING
POSSESSION OF OR REMOVING THE ARTICLE 9 COLLATERAL AND, GENERALLY, TO EXERCISE
ANY AND ALL RIGHTS AFFORDED TO A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE
OR OTHER APPLICABLE LAW. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH
GRANTOR AGREES THAT THE AGENT SHALL HAVE THE RIGHT, SUBJECT TO THE MANDATORY
REQUIREMENTS OF APPLICABLE LAW, TO SELL OR OTHERWISE DISPOSE OF ALL OR ANY PART
OF THE COLLATERAL AT A PUBLIC OR PRIVATE SALE OR AT ANY BROKER’S BOARD OR ON ANY
SECURITIES EXCHANGE, FOR CASH, UPON CREDIT OR FOR FUTURE DELIVERY AS THE AGENT
SHALL DEEM APPROPRIATE. THE AGENT SHALL BE AUTHORIZED AT ANY SUCH SALE (IF IT
DEEMS IT ADVISABLE TO DO SO) TO RESTRICT THE PROSPECTIVE BIDDERS OR PURCHASERS
TO PERSONS WHO WILL REPRESENT AND AGREE THAT THEY ARE PURCHASING THE COLLATERAL
FOR THEIR OWN ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR
SALE THEREOF, AND UPON CONSUMMATION OF ANY SUCH SALE THE AGENT SHALL HAVE THE
RIGHT TO ASSIGN, TRANSFER AND DELIVER TO THE PURCHASER OR PURCHASERS THEREOF THE
COLLATERAL SO SOLD. EACH SUCH PURCHASER AT ANY SUCH SALE SHALL HOLD THE PROPERTY
SOLD ABSOLUTELY, FREE FROM ANY CLAIM OR RIGHT ON THE PART OF ANY GRANTOR, AND
THE GRANTORS HEREBY WAIVE (TO THE EXTENT PERMITTED BY LAW) ALL RIGHTS OF
REDEMPTION, STAY AND APPRAISAL WHICH SUCH GRANTOR NOW HAS OR MAY AT ANY TIME IN
THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR HEREAFTER
ENACTED.

The Agent shall give the applicable Grantors 10 days’ written notice (which each
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Agent’s intention
to make any sale of Collateral. Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker’s
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or portion thereof,
will first be offered for sale at such board or exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Agent may (in its
sole and absolute discretion) determine. The Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned. In case any sale of all or
any part of the Collateral is made on credit or for future delivery, the
Collateral so sold may be retained by the Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Agent shall not incur any liability
in case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. At any public (or, to the extent permitted by law,
private) sale made pursuant to this Section, any

24


--------------------------------------------------------------------------------




 

Secured Party may bid for or purchase, free (to the extent permitted by law)
from any right of redemption, stay, valuation or appraisal on the part of any
Grantor (all said rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Agent shall be free to
carry out such sale pursuant to such agreement and no Grantor shall be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Agent may proceed by a suit or suits at law or in
equity to foreclose this Agreement and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.


SECTION 5.02. APPLICATION OF PROCEEDS. THE AGENT SHALL APPLY THE PROCEEDS OF ANY
COLLECTION, SALE, FORECLOSURE OR OTHER REALIZATION UPON ANY COLLATERAL,
INCLUDING ANY COLLATERAL CONSISTING OF CASH, AS FOLLOWS:

FIRST, to the payment of all costs and expenses incurred by the Agent (in its
capacity as such hereunder or under any other Loan Document) in connection with
such collection, sale, foreclosure or realization or otherwise in connection
with this Agreement, any other Loan Document or any of the Secured Obligations,
including all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Agent hereunder or under any
other Loan Document on behalf of any Grantor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Agent shall have absolute discretion (as between the Secured Parties and the
Grantors) as to the time of application of any such proceeds, moneys or balances
in accordance with this Agreement. Upon any sale of Collateral by the Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt

25


--------------------------------------------------------------------------------




 

of the Agent or of the officer making the sale shall be a sufficient discharge
to the purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Agent or such officer or be answerable in any
way for the misapplication thereof.


SECTION 5.03. GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY. FOR THE PURPOSE OF
ENABLING THE AGENT TO EXERCISE RIGHTS AND REMEDIES UNDER THIS ARTICLE AT SUCH
TIME AS THE AGENT SHALL BE LAWFULLY ENTITLED TO EXERCISE SUCH RIGHTS AND
REMEDIES, EACH GRANTOR HEREBY GRANTS TO THE AGENT AN IRREVOCABLE, NONEXCLUSIVE
LICENSE (EXERCISABLE WITHOUT PAYMENT OF ROYALTY OR OTHER COMPENSATION TO THE
GRANTORS) TO USE, LICENSE OR SUBLICENSE ANY OF THE ARTICLE 9 COLLATERAL
CONSISTING OF INTELLECTUAL PROPERTY NOW OWNED OR HEREAFTER ACQUIRED BY SUCH
GRANTOR, AND WHEREVER THE SAME MAY BE LOCATED, AND INCLUDING IN SUCH LICENSE
ACCESS TO ALL MEDIA IN WHICH ANY OF THE LICENSED ITEMS MAY BE RECORDED OR STORED
AND TO ALL COMPUTER SOFTWARE AND PROGRAMS USED FOR THE COMPILATION OR PRINTOUT
THEREOF. THE USE OF SUCH LICENSE BY THE AGENT SHALL BE EXERCISED, AT THE OPTION
OF THE AGENT, ONLY UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT
OF DEFAULT; PROVIDED, HOWEVER, THAT ANY LICENSE, SUBLICENSE OR OTHER TRANSACTION
ENTERED INTO BY THE AGENT IN ACCORDANCE HEREWITH SHALL BE BINDING UPON THE
GRANTORS NOTWITHSTANDING ANY SUBSEQUENT CURE OF AN EVENT OF DEFAULT.


SECTION 5.04. SECURITIES ACT, ETC. IN VIEW OF THE POSITION OF THE GRANTORS IN
RELATION TO THE PLEDGED COLLATERAL, OR BECAUSE OF OTHER CURRENT OR FUTURE
CIRCUMSTANCES, A QUESTION MAY ARISE UNDER THE SECURITIES ACT OF 1933, AS NOW OR
HEREAFTER IN EFFECT, OR ANY SIMILAR STATUTE HEREAFTER ENACTED ANALOGOUS IN
PURPOSE OR EFFECT (SUCH ACT AND ANY SUCH SIMILAR STATUTE AS FROM TIME TO TIME IN
EFFECT BEING CALLED THE “FEDERAL SECURITIES LAWS”) WITH RESPECT TO ANY
DISPOSITION OF THE PLEDGED COLLATERAL PERMITTED HEREUNDER. EACH GRANTOR
UNDERSTANDS THAT COMPLIANCE WITH THE FEDERAL SECURITIES LAWS MIGHT VERY STRICTLY
LIMIT THE COURSE OF CONDUCT OF THE AGENT IF THE AGENT WERE TO ATTEMPT TO DISPOSE
OF ALL OR ANY PART OF THE PLEDGED COLLATERAL, AND MIGHT ALSO LIMIT THE EXTENT TO
WHICH OR THE MANNER IN WHICH ANY SUBSEQUENT TRANSFEREE OF ANY PLEDGED COLLATERAL
COULD DISPOSE OF THE SAME. SIMILARLY, THERE MAY BE OTHER LEGAL RESTRICTIONS OR
LIMITATIONS AFFECTING THE AGENT IN ANY ATTEMPT TO DISPOSE OF ALL OR PART OF THE
PLEDGED COLLATERAL UNDER APPLICABLE “BLUE SKY” OR OTHER STATE SECURITIES LAWS OR
SIMILAR LAWS ANALOGOUS IN PURPOSE OR EFFECT. EACH GRANTOR RECOGNIZES THAT IN
LIGHT OF SUCH RESTRICTIONS AND LIMITATIONS THE AGENT MAY, WITH RESPECT TO ANY
SALE OF THE PLEDGED COLLATERAL, LIMIT THE PURCHASERS TO THOSE WHO WILL AGREE,
AMONG OTHER THINGS, TO ACQUIRE SUCH PLEDGED COLLATERAL FOR THEIR OWN ACCOUNT,
FOR INVESTMENT, AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF. EACH
GRANTOR ACKNOWLEDGES AND AGREES THAT IN LIGHT OF SUCH RESTRICTIONS AND
LIMITATIONS, THE AGENT, IN ITS SOLE AND ABSOLUTE DISCRETION (A) MAY PROCEED TO
MAKE SUCH A SALE WHETHER OR NOT A REGISTRATION STATEMENT FOR THE PURPOSE OF
REGISTERING SUCH PLEDGED COLLATERAL OR PART THEREOF SHALL HAVE BEEN FILED UNDER
THE FEDERAL SECURITIES LAWS AND (B) MAY APPROACH AND NEGOTIATE WITH SUCH NUMBER
OF PURCHASERS AS THE AGENT DETERMINES TO BE REASONABLE TO EFFECT SUCH SALE. EACH
GRANTOR ACKNOWLEDGES AND AGREES THAT ANY SUCH SALE MIGHT RESULT IN PRICES AND
OTHER TERMS LESS FAVORABLE TO THE SELLER THAN IF SUCH SALE WERE A PUBLIC SALE
WITHOUT SUCH RESTRICTIONS. IN THE EVENT OF ANY SUCH SALE, THE AGENT SHALL INCUR
NO RESPONSIBILITY OR LIABILITY FOR SELLING ALL OR ANY PART OF THE PLEDGED
COLLATERAL AT A PRICE THAT THE AGENT, IN ITS SOLE AND ABSOLUTE DISCRETION, MAY
IN GOOD FAITH DEEM REASONABLE UNDER

26


--------------------------------------------------------------------------------





 


THE CIRCUMSTANCES, NOTWITHSTANDING THE POSSIBILITY THAT A SUBSTANTIALLY HIGHER
PRICE MIGHT HAVE BEEN REALIZED IF THE SALE WERE DEFERRED UNTIL AFTER
REGISTRATION AS AFORESAID OR IF MORE THAN A SINGLE PURCHASER WERE APPROACHED.
THE PROVISIONS OF THIS SECTION 5.04 WILL APPLY NOTWITHSTANDING THE EXISTENCE OF
A PUBLIC OR PRIVATE MARKET UPON WHICH THE QUOTATIONS OR SALES PRICES MAY EXCEED
SUBSTANTIALLY THE PRICE AT WHICH THE AGENT SELLS.


ARTICLE VI


INDEMNITY, SUBROGATION AND SUBORDINATION


SECTION 6.01. INDEMNITY AND SUBROGATION. IN ADDITION TO ALL SUCH RIGHTS OF
INDEMNITY AND SUBROGATION AS THE GUARANTORS MAY HAVE UNDER APPLICABLE LAW (BUT
SUBJECT TO SECTION 6.03), THE BORROWER AGREES THAT (A) IN THE EVENT A PAYMENT
SHALL BE MADE BY ANY GUARANTOR UNDER THIS AGREEMENT, THE BORROWER SHALL
INDEMNIFY SUCH GUARANTOR FOR THE FULL AMOUNT OF SUCH PAYMENT AND SUCH GUARANTOR
SHALL BE SUBROGATED TO THE RIGHTS OF THE PERSON TO WHOM SUCH PAYMENT SHALL HAVE
BEEN MADE TO THE EXTENT OF SUCH PAYMENT AND (B) IN THE EVENT ANY ASSETS OF ANY
GUARANTOR SHALL BE SOLD PURSUANT TO THIS AGREEMENT OR ANY OTHER COLLATERAL
DOCUMENT TO SATISFY IN WHOLE OR IN PART A CLAIM OF ANY SECURED PARTY, THE
BORROWER SHALL INDEMNIFY SUCH GUARANTOR IN AN AMOUNT EQUAL TO THE GREATER OF THE
BOOK VALUE OR THE FAIR MARKET VALUE OF THE ASSETS SO SOLD.


SECTION 6.02. CONTRIBUTION AND SUBROGATION. EACH GUARANTOR (A “CONTRIBUTING
GUARANTOR”) AGREES (SUBJECT TO SECTION 6.03) THAT, IN THE EVENT A PAYMENT SHALL
BE MADE BY ANY OTHER GUARANTOR HEREUNDER IN RESPECT OF ANY SECURED OBLIGATION OR
ASSETS OF ANY OTHER GUARANTOR SHALL BE SOLD PURSUANT TO ANY COLLATERAL DOCUMENT
TO SATISFY ANY SECURED OBLIGATION OWED TO ANY SECURED PARTY AND SUCH OTHER
GUARANTOR (THE “CLAIMING GUARANTOR”) SHALL NOT HAVE BEEN FULLY INDEMNIFIED BY
THE BORROWER AS PROVIDED IN SECTION 6.01, THE CONTRIBUTING GUARANTOR SHALL
INDEMNIFY THE CLAIMING GUARANTOR IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
PAYMENT OR THE GREATER OF THE BOOK VALUE OR THE FAIR MARKET VALUE OF SUCH
ASSETS, AS THE CASE MAY BE, IN EACH CASE MULTIPLIED BY A FRACTION OF WHICH THE
NUMERATOR SHALL BE THE NET WORTH OF THE CONTRIBUTING GUARANTOR ON THE DATE
HEREOF AND THE DENOMINATOR SHALL BE THE AGGREGATE NET WORTH OF ALL THE
GUARANTORS ON THE DATE HEREOF (OR, IN THE CASE OF ANY GUARANTOR BECOMING A PARTY
HERETO PURSUANT TO SECTION 7.16, THE DATE OF THE SUPPLEMENT HERETO EXECUTED AND
DELIVERED BY SUCH GUARANTOR). ANY CONTRIBUTING GUARANTOR MAKING ANY PAYMENT TO A
CLAIMING GUARANTOR PURSUANT TO THIS SECTION 6.02 SHALL BE SUBROGATED TO THE
RIGHTS OF SUCH CLAIMING GUARANTOR UNDER SECTION 6.01 TO THE EXTENT OF SUCH
PAYMENT.


SECTION 6.03. SUBORDINATION. (A)  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, ALL RIGHTS OF THE GUARANTORS UNDER SECTIONS 6.01 AND
6.02 AND ALL OTHER RIGHTS OF INDEMNITY, CONTRIBUTION OR SUBROGATION UNDER
APPLICABLE LAW OR OTHERWISE SHALL BE FULLY SUBORDINATED TO THE INDEFEASIBLE
PAYMENT IN FULL IN CASH OF THE SECURED OBLIGATIONS. NO FAILURE ON THE PART OF
THE BORROWER OR ANY GUARANTOR TO MAKE THE PAYMENTS REQUIRED BY SECTIONS 6.01 AND
6.02 (OR ANY OTHER PAYMENTS REQUIRED UNDER APPLICABLE LAW OR OTHERWISE) SHALL IN
ANY RESPECT LIMIT THE OBLIGATIONS AND LIABILITIES OF ANY GUARANTOR WITH RESPECT
TO ITS OBLIGATIONS HEREUNDER, AND EACH GUARANTOR SHALL REMAIN LIABLE FOR THE
FULL AMOUNT OF THE OBLIGATIONS OF SUCH GUARANTOR HEREUNDER.

27


--------------------------------------------------------------------------------




 


(B) EACH OF THE BORROWER AND THE SUBSIDIARY GUARANTORS HEREBY AGREES THAT ALL
INDEBTEDNESS AND OTHER MONETARY OBLIGATIONS OWED BY IT TO THE BORROWER OR ANY
SUBSIDIARY SHALL BE FULLY SUBORDINATED TO THE INDEFEASIBLE PAYMENT IN FULL IN
CASH OF THE SECURED OBLIGATIONS.


ARTICLE VII


MISCELLANEOUS


SECTION 7.01. NOTICES. ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL (EXCEPT AS
OTHERWISE EXPRESSLY PERMITTED HEREIN) BE IN WRITING AND GIVEN AS PROVIDED IN
SECTION 9.01 OF THE CREDIT AGREEMENT. ALL COMMUNICATIONS AND NOTICES HEREUNDER
TO ANY SUBSIDIARY GUARANTOR SHALL BE GIVEN TO IT IN CARE OF THE BORROWER AS
PROVIDED IN SECTION 9.01 OF THE CREDIT AGREEMENT.


SECTION 7.02. SECURITY INTEREST ABSOLUTE. ALL RIGHTS OF THE AGENT HEREUNDER, THE
SECURITY INTEREST, THE GRANT OF A SECURITY INTEREST IN THE PLEDGED COLLATERAL
AND ALL OBLIGATIONS OF EACH GRANTOR HEREUNDER SHALL BE ABSOLUTE AND
UNCONDITIONAL IRRESPECTIVE OF (A) ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE
CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY AGREEMENT WITH RESPECT TO ANY OF
THE SECURED OBLIGATIONS OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING TO ANY OF
THE FOREGOING, (B) ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN
ANY OTHER TERM OF, ALL OR ANY OF THE SECURED OBLIGATIONS, OR ANY OTHER AMENDMENT
OR WAIVER OF OR ANY CONSENT TO ANY DEPARTURE FROM THE CREDIT AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT, (C) ANY EXCHANGE,
RELEASE OR NON-PERFECTION OF ANY LIEN ON OTHER COLLATERAL, OR ANY RELEASE OR
AMENDMENT OR WAIVER OF OR CONSENT UNDER OR DEPARTURE FROM ANY GUARANTEE,
SECURING OR GUARANTEEING ALL OR ANY OF THE SECURED OBLIGATIONS, OR (D) ANY OTHER
CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, ANY GRANTOR IN RESPECT OF THE SECURED OBLIGATIONS OR THIS
AGREEMENT.


SECTION 7.03. SURVIVAL OF AGREEMENT. ALL COVENANTS, AGREEMENTS, REPRESENTATIONS
AND WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH OR
PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO
HAVE BEEN RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY LOANS AND
ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY
SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE AGENT, THE
ISSUING BANK OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR
INCORRECT REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED UNDER
THE CREDIT AGREEMENT, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE
PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT
PAYABLE UNDER ANY LOAN DOCUMENT IS OUTSTANDING AND UNPAID OR THE AGGREGATE L/C
EXPOSURE DOES NOT EQUAL ZERO AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR
TERMINATED.


SECTION 7.04. BINDING EFFECT; SEVERAL AGREEMENT. THIS AGREEMENT SHALL BECOME
EFFECTIVE AS TO ANY LOAN PARTY WHEN A COUNTERPART HEREOF EXECUTED ON BEHALF OF
SUCH LOAN PARTY SHALL HAVE BEEN DELIVERED TO THE AGENT AND A COUNTERPART HEREOF
SHALL

28


--------------------------------------------------------------------------------





 


HAVE BEEN EXECUTED ON BEHALF OF THE AGENT, AND THEREAFTER SHALL BE BINDING UPON
SUCH LOAN PARTY AND THE AGENT AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND SHALL INURE TO THE BENEFIT OF SUCH LOAN PARTY, THE AGENT AND THE
OTHER SECURED PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT
NO LOAN PARTY SHALL HAVE THE RIGHT TO ASSIGN OR TRANSFER ITS RIGHTS OR
OBLIGATIONS HEREUNDER OR ANY INTEREST HEREIN OR IN THE COLLATERAL (AND ANY SUCH
ASSIGNMENT OR TRANSFER SHALL BE VOID) EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS
AGREEMENT OR THE CREDIT AGREEMENT. THIS AGREEMENT SHALL BE CONSTRUED AS A
SEPARATE AGREEMENT WITH RESPECT TO EACH LOAN PARTY AND MAY BE AMENDED, MODIFIED,
SUPPLEMENTED, WAIVED OR RELEASED WITH RESPECT TO ANY LOAN PARTY WITHOUT THE
APPROVAL OF ANY OTHER LOAN PARTY AND WITHOUT AFFECTING THE OBLIGATIONS OF ANY
OTHER LOAN PARTY HEREUNDER.


SECTION 7.05. SUCCESSORS AND ASSIGNS. WHENEVER IN THIS AGREEMENT ANY OF THE
PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE
PERMITTED SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL COVENANTS, PROMISES AND
AGREEMENTS BY OR ON BEHALF OF ANY GRANTOR OR THE AGENT THAT ARE CONTAINED IN
THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.


SECTION 7.06. AGENT’S FEES AND EXPENSES; INDEMNIFICATION. (A)  THE PARTIES
HERETO AGREE THAT THE AGENT SHALL BE ENTITLED TO REIMBURSEMENT OF ITS EXPENSES
INCURRED HEREUNDER AS PROVIDED IN SECTION 9.03 OF THE CREDIT AGREEMENT.


(B) WITHOUT LIMITATION OF ITS INDEMNIFICATION OBLIGATIONS UNDER THE OTHER LOAN
DOCUMENTS, EACH GRANTOR JOINTLY AND SEVERALLY AGREES TO INDEMNIFY THE AGENT AND
THE OTHER INDEMNITEES AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED OUT OF POCKET EXPENSES,
INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE,
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN ANY WAY
CONNECTED WITH, OR AS A RESULT OF, THE EXECUTION, DELIVERY OR PERFORMANCE OF
THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR ANY CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, OR TO THE COLLATERAL,
WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO; PROVIDED, HOWEVER, THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


(C) ANY SUCH AMOUNTS PAYABLE AS PROVIDED HEREUNDER SHALL BE ADDITIONAL SECURED
OBLIGATIONS SECURED HEREBY AND BY THE OTHER COLLATERAL DOCUMENTS. THE PROVISIONS
OF THIS SECTION 7.06 SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT
REGARDLESS OF THE TERMINATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF
THE SECURED OBLIGATIONS, THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY INVESTIGATION
MADE BY OR ON BEHALF OF THE AGENT OR ANY OTHER SECURED PARTY. ALL AMOUNTS DUE
UNDER THIS SECTION 7.06 SHALL BE PAYABLE ON WRITTEN DEMAND THEREFOR AND SHALL
BEAR INTEREST AT THE RATE SPECIFIED IN SECTION 2.11 OF THE CREDIT AGREEMENT.

29


--------------------------------------------------------------------------------




 


SECTION 7.07. AGENT APPOINTED ATTORNEY-IN-FACT. EACH GRANTOR HEREBY APPOINTS THE
AGENT AS THE ATTORNEY-IN-FACT OF SUCH GRANTOR FOR THE PURPOSE OF CARRYING OUT
THE PROVISIONS OF THIS AGREEMENT AND TAKING ANY ACTION AND EXECUTING ANY
INSTRUMENT THAT THE AGENT MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE
PURPOSES HEREOF, WHICH APPOINTMENT IS IRREVOCABLE AND COUPLED WITH AN INTEREST.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE AGENT SHALL HAVE THE
RIGHT, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
WITH FULL POWER OF SUBSTITUTION EITHER IN THE AGENT’S NAME OR IN THE NAME OF
SUCH GRANTOR (A) TO RECEIVE, ENDORSE, ASSIGN AND/OR DELIVER ANY AND ALL NOTES,
ACCEPTANCES, CHECKS, DRAFTS, MONEY ORDERS OR OTHER EVIDENCES OF PAYMENT RELATING
TO THE COLLATERAL OR ANY PART THEREOF; (B) TO DEMAND, COLLECT, RECEIVE PAYMENT
OF, GIVE RECEIPT FOR AND GIVE DISCHARGES AND RELEASES OF ALL OR ANY OF THE
COLLATERAL; (C) TO SIGN THE NAME OF ANY GRANTOR ON ANY INVOICE OR BILL OF LADING
RELATING TO ANY OF THE COLLATERAL; (D) TO SEND VERIFICATIONS OF ACCOUNTS
RECEIVABLE TO ANY ACCOUNT DEBTOR; (E) TO COMMENCE AND PROSECUTE ANY AND ALL
SUITS, ACTIONS OR PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT
JURISDICTION TO COLLECT OR OTHERWISE REALIZE ON ALL OR ANY OF THE COLLATERAL OR
TO ENFORCE ANY RIGHTS IN RESPECT OF ANY COLLATERAL; (F) TO SETTLE, COMPROMISE,
COMPOUND, ADJUST OR DEFEND ANY ACTIONS, SUITS OR PROCEEDINGS RELATING TO ALL OR
ANY OF THE COLLATERAL; (G) TO NOTIFY, OR TO REQUIRE ANY GRANTOR TO NOTIFY,
ACCOUNT DEBTORS TO MAKE PAYMENT DIRECTLY TO THE AGENT; AND (H) TO USE, SELL,
ASSIGN, TRANSFER, PLEDGE, MAKE ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL
WITH ALL OR ANY OF THE COLLATERAL, AND TO DO ALL OTHER ACTS AND THINGS NECESSARY
TO CARRY OUT THE PURPOSES OF THIS AGREEMENT, AS FULLY AND COMPLETELY AS THOUGH
THE AGENT WERE THE ABSOLUTE OWNER OF THE COLLATERAL FOR ALL PURPOSES; PROVIDED,
HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS REQUIRING OR
OBLIGATING THE AGENT TO MAKE ANY COMMITMENT OR TO MAKE ANY INQUIRY AS TO THE
NATURE OR SUFFICIENCY OF ANY PAYMENT RECEIVED BY THE AGENT, OR TO PRESENT OR
FILE ANY CLAIM OR NOTICE, OR TO TAKE ANY ACTION WITH RESPECT TO THE COLLATERAL
OR ANY PART THEREOF OR THE MONEYS DUE OR TO BECOME DUE IN RESPECT THEREOF OR ANY
PROPERTY COVERED THEREBY. THE AGENT AND THE OTHER SECURED PARTIES SHALL BE
ACCOUNTABLE ONLY FOR AMOUNTS ACTUALLY RECEIVED AS A RESULT OF THE EXERCISE OF
THE POWERS GRANTED TO THEM HEREIN, AND NEITHER THEY NOR THEIR OFFICERS,
DIRECTORS, EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT
OR FAILURE TO ACT HEREUNDER, EXCEPT FOR THEIR OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.


SECTION 7.08. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


SECTION 7.09. WAIVERS; AMENDMENT. (A)  NO FAILURE OR DELAY BY THE AGENT, THE
ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR
DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER. THE RIGHTS
AND REMEDIES OF THE AGENT, THE ISSUING BANK AND THE LENDERS HEREUNDER AND UNDER
THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR
REMEDIES THAT THEY WOULD OTHERWISE HAVE. NO WAIVER OF ANY PROVISION OF ANY LOAN
DOCUMENT OR CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM SHALL IN ANY
EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS
SECTION, AND THEN SUCH WAIVER OR CONSENT SHALL BE

 

30


--------------------------------------------------------------------------------



 


EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN OR
ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
DEFAULT, REGARDLESS OF WHETHER THE AGENT, ANY LENDER OR THE ISSUING BANK MAY
HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME. NO NOTICE OR DEMAND ON
ANY LOAN PARTY IN ANY CASE SHALL ENTITLE ANY LOAN PARTY TO ANY OTHER OR FURTHER
NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.


(B) NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED, AMENDED OR
MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY THE AGENT AND THE LOAN PARTY OR LOAN PARTIES WITH RESPECT TO WHICH SUCH
WAIVER, AMENDMENT OR MODIFICATION IS TO APPLY, SUBJECT TO ANY CONSENT REQUIRED
IN ACCORDANCE WITH SECTION 9.02 OF THE CREDIT AGREEMENT.


SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.


SECTION 7.11. SEVERABILITY. IN THE EVENT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHOULD BE HELD
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED HEREIN AND THEREIN SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY (IT BEING UNDERSTOOD THAT THE
INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT IN
AND OF ITSELF AFFECT THE VALIDITY OF SUCH PROVISION IN ANY OTHER JURISDICTION).
THE PARTIES SHALL ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID,
ILLEGAL OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF
WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR
UNENFORCEABLE PROVISIONS.


SECTION 7.12. COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS (AND
BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A
SINGLE CONTRACT, AND SHALL BECOME EFFECTIVE AS PROVIDED IN SECTION 7.04.
DELIVERY OF AN EXECUTED SIGNATURE PAGE TO THIS AGREEMENT BY FACSIMILE
TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY SIGNED COUNTERPART
OF THIS AGREEMENT.

31


--------------------------------------------------------------------------------




 

 


SECTION 7.13. HEADINGS. ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


SECTION 7.14. JURISDICTION; CONSENT TO SERVICE OF PROCESS. (A)  EACH OF THE LOAN
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA, SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(B) EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE
LOAN PARTIES HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(C) EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.01. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF THE AGENT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW.


SECTION 7.15. TERMINATION OR RELEASE. (A)  THIS AGREEMENT, THE GUARANTEES, THE
SECURITY INTEREST AND ALL OTHER SECURITY INTERESTS GRANTED HEREBY SHALL
TERMINATE WHEN ALL THE OBLIGATIONS (OTHER THAN WHOLLY CONTINGENT INDEMNIFICATION
OBLIGATIONS) THEN DUE AND OWING HAVE BEEN INDEFEASIBLY PAID IN FULL AND THE
LENDERS HAVE NO FURTHER COMMITMENT TO LEND UNDER THE CREDIT AGREEMENT, THE
AGGREGATE L/C EXPOSURE HAS BEEN REDUCED TO ZERO AND THE ISSUING BANK HAS NO
FURTHER OBLIGATIONS TO ISSUE LETTERS OF CREDIT UNDER THE CREDIT AGREEMENT.


(B) A SUBSIDIARY GUARANTOR SHALL AUTOMATICALLY BE RELEASED FROM ITS OBLIGATIONS
HEREUNDER AND THE SECURITY INTEREST IN THE COLLATERAL OF SUCH SUBSIDIARY
GUARANTOR SHALL BE AUTOMATICALLY RELEASED UPON THE CONSUMMATION OF ANY
TRANSACTION PERMITTED BY THE CREDIT AGREEMENT AS A RESULT OF WHICH SUCH
SUBSIDIARY GUARANTOR CEASES TO BE A SUBSIDIARY OF THE BORROWER.

32


--------------------------------------------------------------------------------




 


(C) UPON ANY SALE OR OTHER TRANSFER BY ANY GRANTOR OF ANY COLLATERAL THAT IS
PERMITTED UNDER THE CREDIT AGREEMENT TO ANY PERSON THAT IS NOT THE BORROWER OR A
GUARANTOR, OR, UPON THE EFFECTIVENESS OF ANY WRITTEN CONSENT TO THE RELEASE OF
THE SECURITY INTEREST GRANTED HEREBY IN ANY COLLATERAL PURSUANT TO SECTION 9.02
OF THE CREDIT AGREEMENT, THE SECURITY INTEREST IN SUCH COLLATERAL SHALL BE
AUTOMATICALLY RELEASED AND THE AGENT WILL CONFIRM SUCH RELEASE IN WRITING
PROMPTLY AFTER WRITTEN REQUEST THEREFOR.


(D) IN CONNECTION WITH ANY TERMINATION OR RELEASE PURSUANT TO PARAGRAPH (A),
(B) OR (C) ABOVE, THE AGENT SHALL EXECUTE AND DELIVER TO ANY GRANTOR, AT SUCH
GRANTOR’S EXPENSE, ALL DOCUMENTS THAT SUCH GRANTOR SHALL REASONABLY REQUEST TO
EVIDENCE SUCH TERMINATION OR RELEASE. ANY EXECUTION AND DELIVERY OF DOCUMENTS
PURSUANT TO THIS SECTION 7.15 SHALL BE WITHOUT RECOURSE TO OR WARRANTY BY THE
AGENT. WITHOUT LIMITING THE PROVISIONS OF SECTION 7.06, THE BORROWER SHALL
REIMBURSE THE AGENT UPON DEMAND FOR ALL COSTS AND OUT OF POCKET EXPENSES,
INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL, INCURRED BY IT IN
CONNECTION WITH ANY ACTION CONTEMPLATED BY THIS SECTION 7.15.


SECTION 7.16. ADDITIONAL GRANTORS. PURSUANT TO SECTION 5.11 OF THE CREDIT
AGREEMENT, EACH DOMESTIC SUBSIDIARY OF A LOAN PARTY THAT WAS NOT IN EXISTENCE OR
NOT A SUBSIDIARY ON THE DATE OF THE CREDIT AGREEMENT IS REQUIRED TO ENTER IN
THIS AGREEMENT AS A SUBSIDIARY GUARANTOR UPON BECOMING SUCH A SUBSIDIARY. UPON
EXECUTION AND DELIVERY BY THE AGENT AND A DOMESTIC SUBSIDIARY OF A SUPPLEMENT IN
THE FORM OF EXHIBIT A HERETO, SUCH DOMESTIC SUBSIDIARY SHALL BECOME A SUBSIDIARY
GUARANTOR HEREUNDER WITH THE SAME FORCE AND EFFECT AS IF ORIGINALLY NAMED AS A
SUBSIDIARY GUARANTOR HEREIN. THE EXECUTION AND DELIVERY OF ANY SUCH INSTRUMENT
SHALL NOT REQUIRE THE CONSENT OF ANY OTHER LOAN PARTY HEREUNDER. THE RIGHTS AND
OBLIGATIONS OF EACH SUBSIDIARY GUARANTOR HEREUNDER SHALL REMAIN IN FULL FORCE
AND EFFECT NOTWITHSTANDING THE ADDITION OF ANY NEW LOAN PARTY AS A PARTY TO THIS
AGREEMENT.


SECTION 7.17. RIGHT OF SETOFF. IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS
CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT ANY
TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF
AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL
OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING BY SUCH
LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF ANY GRANTOR AGAINST
ANY AND ALL OF THE OBLIGATIONS OF SUCH GRANTOR NOW OR HEREAFTER EXISTING UNDER
THIS AGREEMENT HELD BY SUCH LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER
SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT AND ALTHOUGH SUCH OBLIGATIONS
MAY BE UNMATURED. THE RIGHTS OF EACH LENDER UNDER THIS SECTION ARE IN ADDITION
TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) WHICH SUCH
LENDER MAY HAVE.

33


--------------------------------------------------------------------------------




 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRANSDIGM INC.

 

TRANSDIGM GROUP INCORPORATED

 

ADAMS RITE AEROSPACE, INC.

 

AVIONIC INSTRUMENTS INC.

 

CHAMPION AEROSPACE INC.

 

CHRISTIE ELECTRIC CORP.

 

DAC REALTY CORP.

 

MARATHONNORCO AEROSPACE, INC.

 

SKURKA AEROSPACE INC.

 

ZMP, INC.

 

 

 

 

 

By

 

/s/ W. Nicholas Howley

 

 

 

Name: W. Nicholas Howley

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

SWEENEY ENGINEERING CORP.

 

 

 

 

 

 

 

 

 

By

 

/s/ Gregory Rufus

 

 

 

Name: Gregory Rufus

 

 

 

Title: Secretary

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Guarantee and Collateral Agreement

 

34


--------------------------------------------------------------------------------




 

 

 

 

 

 

CREDIT SUISSE, as Agent,

 

 

 

 

 

By

 

/s/ CASSANDRA DROOGAN

 

 

 

Name:

Cassandra Droogan

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By

 

/s/ SHAHEEN MALIK

 

 

 

Name:

Shaheen Malik

 

 

 

Title:

Associate

 

 

 

 

 

 

 

 

35


--------------------------------------------------------------------------------




 

Schedule I to the Guarantee and Collateral Agreement

SUBSIDIARY GUARANTORS

Name of Subsidiary

 

 

 

Jurisdiction of Organization

 

Form of Organization

Adams Rite Aerospace, Inc.

 

California

 

Corporation

 

 

 

 

 

Avionic Instruments Inc.

 

California

 

Corporation

 

 

 

 

 

Sweeney Engineering Corp.

 

California

 

Corporation

 

 

 

 

 

ZMP, Inc.

 

California

 

Corporation

 

 

 

 

 

Champion Aerospace Inc.

 

Delaware

 

Corporation

 

 

 

 

 

Christie Electric Corp.

 

Delaware

 

Corporation

 

 

 

 

 

MarathonNorco Aerospace, Inc.

 

Delaware

 

Corporation

 

 

 

 

 

Skurka Aerospace Inc.

 

Delaware

 

Corporation

 

 

 

 

 

DAC Realty Corp.

 

New Jersey

 

Corporation

 

36


--------------------------------------------------------------------------------




 

Schedule II to the Guarantee and Collateral Agreement

 

CAPITAL STOCK

 

Issuer

 

 

Number of
Certificate

 

Registered Owner

 

Number and
Class of
Equity Interest

 

Percentage
Of Equity Interests

Adams Rite Aerospace, Inc.

 

1

 

ZMP, Inc.

 

50,000 shares of Common Stock

 

100%

Avionic Instruments Inc.

 

71

 

TransDigm Inc.

 

17,696,598.9475 shares of Common Stock

 

100%

Champion Aerospace Inc.

 

1

 

TransDigm Inc.

 

1,000 shares of Common Stock

 

100%

Christie Electric Corp.

 

3

 

Marathon Power Technologies Company

 

22,928 shares of Common Stock

 

100%

DAC Realty Corp.

 

8

 

TransDigm Inc.

 

100 shares of Common Stock

 

100%

Marathon Power Technologies Company

 

24

 

TransDigm Inc.

 

32,925 shares of Common Stock

 

100%

Marathon Power Technologies Limited

 

3

 

Marathon Power Technologies Company

 

65,000 Ordinary Shares, par value £1.00 per share

 

65%

Skurka Aerospace Inc.

 

1

 

TransDigm Inc.

 

100 shares of Common Stock

 

100%

Sweeney Engineering Corp.

 

16

 

TransDigm Inc.

 

702,700 shares of Common Stock

 

100%

TransDigm Inc.

 

1

 

TransDigm Holding Company

 

100 shares of Common Stock

 

100%

ZMP, Inc.

 

1

 

TransDigm Inc.

 

1,000 shares of Common Stock

 

100%

DEBT SECURITIES

 

Issuer

 

 

Principal
Amount

 

Date of Note

 

Maturity Date

Champion Aerospace Inc. (in
favor of TransDigm Inc.)

 

$160,000,000

 

May 31, 2001

 

May 31, 2007

 

 

 

 

 

 

 

TransDigm Holding Company  (in
favor of TransDigm Inc. as
successor by merger to TD
Finance Corporation)

 

$749,925,329.03

 

July 22, 2003

 

N/A; Demand Promissory Note

 

 

37


--------------------------------------------------------------------------------


 

Schedule III to the Guarantee and Collateral Agreement
TRANSDIGM GROUP INCORPORATED

U.S. COPYRIGHTS OWNED BY TRANSDIGM GROUP INCORPORATED

U.S. Copyright Registrations

None.

Pending U.S. Copyright Applications for Registration

None.

Non-U.S. Copyright Registrations

None.

Non-U.S. Pending Copyright Applications for Registration

None.

1


--------------------------------------------------------------------------------




 

LICENSES

PART 1

LICENSES/SUBLICENSEES OF TRANSDIGM GROUP INCORPORATED
AS LICENSOR ON DATE HEREOF

A. Copyrights

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B. Patents

U.S. Patents

None.

U.S. Patent Applications

None.

Non-U.S. Patents

None.

Non-U.S. Patent Applications

None.

2


--------------------------------------------------------------------------------




 

C. Trademarks

U.S. Trademarks

None.

U.S. Trademark Applications

None.

Non-U.S. Trademarks

None.

Non-U.S. Trademark Applications

None.

D. Others

None.

 

3


--------------------------------------------------------------------------------


PART 2

LICENSEES/SUBLICENSES OF TRANSDIGM GROUP INCORPORATED
AS LICENSEE ON DATE HEREOF

A. Copyrights

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B. Patents

U.S. Patents

None.

U.S. Patent Applications

None.

Non-U.S. Patents

None.

Non-U.S. Patent Applications

None.

C. Trademarks

4


--------------------------------------------------------------------------------




 

U.S. Trademarks

None.

U.S. Trademark Applications

None.

Non-U.S. Trademarks

None.

Non-U.S. Trademark Applications

None.

D. Others

None.

5


--------------------------------------------------------------------------------




 

PATENTS OWNED BY TRANSDIGM GROUP INCORPORATED

U.S. Patent Registrations

None.

U.S. Patent Applications

None.

Non-U.S. Patent Registrations

None.

Non-U.S. Patent Applications

None.

6


--------------------------------------------------------------------------------




 

TRADEMARK/TRADE NAMES OWNED BY TRANSDIGM GROUP INCORPORATED

U.S. Trademark Registrations

None.

U.S. Trademark Applications

None.

State Trademark Registrations

None.

Non-U.S. Trademark Registrations

None.

Non-U.S. Trademark Applications

None.

Trade Names

None.

7


--------------------------------------------------------------------------------




 

U.S. COPYRIGHTS OWNED BY DAC REALTY CORP.

U.S. Copyright Registrations

None.

Pending U.S. Copyright Applications for Registration

None.

Non-U.S. Copyright Registrations

None.

Non-U.S. Pending Copyright Applications for Registration

None.

8


--------------------------------------------------------------------------------




 

LICENSES

PART 1

LICENSES/SUBLICENSEES OF DAC REALTY CORP.
AS LICENSOR ON DATE HEREOF

A. Copyrights

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B. Patents

U.S. Patents

None.

U.S. Patent Applications

None.

Non-U.S. Patents

None.

Non-U.S. Patent Applications

None.

9


--------------------------------------------------------------------------------




 

C. Trademarks

U.S. Trademarks

None.

U.S. Trademark Applications

None.

Non-U.S. Trademarks

None.

Non-U.S. Trademark Applications

None.

D. Others

None.

10


--------------------------------------------------------------------------------




 

PART 2

LICENSEES/SUBLICENSES OF DAC REALTY CORP.
AS LICENSEE ON DATE HEREOF

A. Copyrights

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B. Patents

U.S. Patents

None.

U.S. Patent Applications

None.

Non-U.S. Patents

None.

Non-U.S. Patent Applications

None.

C. Trademarks

11


--------------------------------------------------------------------------------




 

U.S. Trademarks

None.

U.S. Trademark Applications

None.

Non-U.S. Trademarks

None.

Non-U.S. Trademark Applications

None.

D. Others

None.

12


--------------------------------------------------------------------------------




 

PATENTS OWNED BY DAC REALTY CORP.

U.S. Patent Registrations

None.

U.S. Patent Applications

None.

Non-U.S. Patent Registrations

None.

Non-U.S. Patent Applications

None.

13


--------------------------------------------------------------------------------




 

TRADEMARK/TRADE NAMES OWNED BY DAC REALTY CORP.

U.S. Trademark Registrations

None.

U.S. Trademark Applications

None.

State Trademark Registrations

None.

Non-U.S. Trademark Registrations

None.

Non-U.S. Trademark Applications

None.

Trade Names

None.

 

14


--------------------------------------------------------------------------------


Schedule III to the Guarantee and Collateral Agreement
SKURKA AEROSPACE INC.

U.S. COPYRIGHTS OWNED BY SKURKA AEROSPACE INC.

U.S. Copyright Registrations

None.

Pending U.S. Copyright Applications for Registration

None.

Non-U.S. Copyright Registrations

None.

Non-U.S. Pending Copyright Applications for Registration

None.

15


--------------------------------------------------------------------------------


 

LICENSES

PART 1

LICENSES/SUBLICENSEES OF SKURKA AEROSPACE INC.
AS LICENSOR ON DATE HEREOF

A. Copyrights

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B. Patents

U.S. Patents

None.

U.S. Patent Applications

None.

 

Non-U.S. Patents

None.

Non-U.S. Patent Applications

None.

16


--------------------------------------------------------------------------------


 

C. Trademarks

U.S. Trademarks

None.

U.S. Trademark Applications

None.

Non-U.S. Trademarks

None.

Non-U.S. Trademark Applications

None.

D. Others

None.

17


--------------------------------------------------------------------------------


 

PART 2

LICENSEES/SUBLICENSES OF SKURKA AEROSPACE INC.
AS LICENSEE ON DATE HEREOF

A. Copyrights

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B. Patents

U.S. Patents

None.

U.S. Patent Applications

None.

Non-U.S. Patents

None.

Non-U.S. Patent Applications

None.

C. Trademarks

18


--------------------------------------------------------------------------------


 

U.S. Trademarks

None.

U.S. Trademark Applications

None.

Non-U.S. Trademarks

None.

Non-U.S. Trademark Applications

None.

D. Others

None.

19


--------------------------------------------------------------------------------


 

PATENTS OWNED BY SKURKA AEROSPACE INC.

U.S. Patent Registrations

None.

U.S. Patent Applications

None.

Non-U.S. Patent Registrations

None.

Non-U.S. Patent Applications

None.

20


--------------------------------------------------------------------------------


 

TRADEMARK/TRADE NAMES OWNED BY SKURKA AEROSPACE INC.

U.S. Trademark Registrations

None.

U.S. Trademark Applications

None.

State Trademark Registrations

None.

Non-U.S. Trademark Registrations

None.

Non-U.S. Trademark Applications

None.

Trade Names

Trade Names

Skurka Engineering Co.

 

21


--------------------------------------------------------------------------------


 

U.S. COPYRIGHTS OWNED BY TRANSDIGM INC.

U.S. Copyright Registrations

None.

Pending U.S. Copyright Applications for Registration

None.

Non-U.S. Copyright Registrations

None.

Non-U.S. Pending Copyright Applications for Registration

None.

22


--------------------------------------------------------------------------------


 

LICENSES

PART 1

LICENSES/SUBLICENSEES OF TRANSDIGM INC.
AS LICENSOR ON DATE HEREOF

A. Copyrights

None.

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B. Patents

U.S. Patents

None.

U.S. Patent Applications

None.

Non-U.S. Patents

None.

Non-U.S. Patent Applications

None.

C. Trademarks

23


--------------------------------------------------------------------------------


 

U.S. Trademarks

None.

U.S. Trademark Applications

None.

Non-U.S. Trademarks

None.

Non-U.S. Trademark Applications

None.

D. Others

None.

24


--------------------------------------------------------------------------------


 

PART 2

LICENSEES/SUBLICENSES OF TRANSDIGM INC.
AS LICENSEE ON DATE HEREOF

A. Copyrights

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B. Patents

U.S. Patents

Pursuant to an Agreement, dated as of March 26, 2001 (the “License Agreement”),
between Honeywell Intellectual Properties Inc., Honeywell International Inc. (as
Licensor) and TransDigm Inc. (as Licensee), Licensor granted to Licensee a
license relating to those patents and applications for patents in the world,
subject to any export controls that may be imposed by the government of the
United States, which cover Licensed Products (as defined in the License
Agreement) and/or Support (as defined in the License Agreement) and which were
at the time of the License Agreement or thereafter owned by Licensor; any and
all continuation, continuation-in-part, divisional, reissue, renewal and
extension, and other patents and patent applications, and reexamination
certificates, that claim in whole or in part the benefit of the filing date of
any of the foregoing; and any and all counterpart foreign patents and patent
applications of any of the foregoing.

U.S. Patent Applications

None.

Non-U.S. Patents

All non-U.S. patents included in the License Agreement above.

Non-U.S. Patent Applications

None.

25


--------------------------------------------------------------------------------


C. Trademarks

U.S. Trademarks

None.

U.S. Trademark Applications

None.

Non-U.S. Trademarks

None.

Non-U.S. Trademark Applications

None.

D. Others

None.

26


--------------------------------------------------------------------------------


 

PATENTS OWNED BY TRANSDIGM INC.

U.S. Patent Registrations

 

 

Patent Numbers

 

 

 

Issue Date

 

5,973,903

 

October 26, 1999

5,975,119

 

November 2, 1999

6,314,830*

 

November 13, 2001

6,484,605

 

November 26, 2002

6,677,844

 

January 14, 2004

6,729,368

 

May 4, 2004

6,837,262

 

January 4, 2005

6,971,682

 

December 6, 2005

--------------------------------------------------------------------------------

*                    Recorded assignment from inventor to TransDigm Inc. is
missing.

U.S. Patent Applications

 

Application Numbers

 

 

 

Filing Date

 

10/505,756

 

August 26, 2004

10/727,508

 

December 5, 2003

10/728,832

 

December 8, 2003

10/935,149

 

September 8, 2004

11/061,742

 

February 22, 2005

11/065,293

 

December 2, 2005

Non-U.S. Patent Registrations

 

Country

 

 

 

Issue Date

 

 

 

Patent No.

 

CA

 

September 28, 1982

 

1132430

CA

 

June 10, 1986

 

1205722

CA

 

March 9, 1993

 

1314193

DE

 

July 6, 1978

 

2460225

FR

 

June 19, 1992

 

2640347

JP

 

October 20, 1989

 

8927188389

EP

 

August 13, 1999

 

1104503

CA

 

February 14, 2006

 

2340347

 

27


--------------------------------------------------------------------------------


 

Non-U.S. Patent Applications

 

Country

 

 

 

Filing Date

 

 

 

Application No.

 

AU

 

August 13, 1999

 

9,955,516

CA

 

November 10, 1992

 

130995

CA

 

February 8, 2003

 

2,447,989

DE

 

March 9, 1993

 

3927694

DE

 

February 28, 2003

 

10392125.7

EP

 

January 3, 1984

 

114597

EP

 

April 13, 2004

 

04759414.8

FR

 

April 1, 1994

 

2607872

JP

 

August 12, 1999

 

2002522719

JP

 

August 13, 1999

 

565307/00

PCT

 

February 22, 2005

 

US 05/05486

PCT

 

October 6, 2005

 

US 05/094126

PCT

 

December 28, 2005

 

US 05/06070

 

28


--------------------------------------------------------------------------------


 

TRADEMARK/TRADE NAMES OWNED BY TRANSDIGM INC.

U.S. Trademark Registrations

 

Mark

 

 

 

Reg. Date

 

 

 

Reg. No.

 

ADEL

 

February 9, 1982

 

1,189,110

WIGGINS

 

May 3, 1983

 

1,236,043

 

U.S. Trademark Applications

None.

State Trademark Registrations

None.

Non-U.S. Trademark Registrations

 

Country

 

 

 

Mark

 

 

 

Reg. Date

 

 

 

Reg. No.

 

Australia

 

WIGGINS

 

January 27, 1982

 

370,922

South Africa

 

WIGGINS

 

June 16, 1981

 

B81/4151

South Africa

 

WIGGINS

 

December 8, 1981

 

B81/9465

South Africa

 

WIGGINS

 

December 8, 1981

 

B81/9466

Chile

 

WIGGINS

 

August 16, 2002

 

639340

United Kingdom

 

WIG-O-FLEX

 

January 4, 1976

 

737,800

Non-U.S. Trademark Applications
None.

Trade Names

 

 

Trade Names

 

 

 

 

 

Adel Wiggins

 

 

 

 

Wiggins Service Systems

 

 

 

 

Wiggins Connectors

 

 

 

 

Adel Fasteners

 

 

 

 

Wiggins Fast Fuel Systems

 

 

 

 

AeroControlex

 

 

 

 

Fluid Regulators

 

 

 

 

Controlex

 

 

 

 

29


--------------------------------------------------------------------------------


Schedule III to the Guarantee and Collateral Agreement
ADAMS RITE AEROSPACE, INC.

 

U.S. COPYRIGHTS OWNED BY ADAMS RITE AEROSPACE, INC.

U.S. Copyright Registrations

Title

 

Reg. No.

 

Author

Faucets

 

TX-260-690

 

Adams Rite Products, Inc.

 

Pending U.S. Copyright Applications for Registration

None.

Non-U.S. Copyright Registrations

None.

Non-U.S. Pending Copyright Applications for Registration

None.

30


--------------------------------------------------------------------------------




 

LICENSES

PART 1

LICENSES/SUBLICENSEES OF ADAMS RITE AEROSPACE, INC.
AS LICENSOR ON DATE HEREOF

A. Copyrights

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B. Patents

U.S. Patents

None.

U.S. Patent Applications

None.

Non-U.S. Patents

None.

Non-U.S. Patent Applications

None.

C. Trademarks

31


--------------------------------------------------------------------------------




 

U.S. Trademarks

None.

U.S. Trademark Applications

None.

Non-U.S. Trademarks

None.

Non-U.S. Trademark Applications

None.

D. Others

None.

32


--------------------------------------------------------------------------------




 

PART 2

LICENSEES/SUBLICENSES OF ADAMS RITE AEROSPACE, INC.
AS LICENSEE ON DATE HEREOF

A. Copyrights

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B. Patents

U.S. Patents

None.

U.S. Patent Applications

None.

Non-U.S. Patents

None.

Non-U.S. Patent Applications

None.

33


--------------------------------------------------------------------------------




 

C. Trademarks

U.S. Trademarks

None.

U.S. Trademark Applications

None.

Non-U.S. Trademarks

None.

Non-U.S. Trademark Applications

None.

D. Others

None.

34


--------------------------------------------------------------------------------




 

PATENTS OWNED BY ADAMS RITE AEROSPACE, INC.

U.S. Patent Registrations

Patent Numbers

 

Issue Date

5,504,950

 

April 9, 1996

D360,680

 

July 25, 1995

6,677,844

 

January 13, 2004

6,902,137

 

June 7, 2005

--------------------------------------------------------------------------------

*                    Expired

U.S. Patent Applications

Application Numbers

 

Filing Date

11/049,929

 

February 4, 2005

 

Non-U.S. Patent Registrations

None.

Non-U.S. Patent Applications

None.

35


--------------------------------------------------------------------------------




 

TRADEMARK/TRADE NAMES OWNED BY ADAMS RITE AEROSPACE, INC.

U.S. Trademark Registrations

None.

U.S. Trademark Applications

None.

State Trademark Registrations

None.

Non-U.S. Trademark Registrations

None.

Non-U.S. Trademark Applications

None.

Trade Names

 

Trade Names

Adams Rite Products

Adams Rite Sabre International

 

36


--------------------------------------------------------------------------------




Schedule III to the Guarantee and Collateral Agreement
CHAMPION  AEROSPACE INC.

 

U.S. COPYRIGHTS OWNED BY CHAMPION AEROSPACE INC.

U.S. Copyright Registrations

None.

Pending U.S. Copyright Applications for Registration

None.

Non-U.S. Copyright Registrations

None.

Non-U.S. Pending Copyright Applications for Registration

None.

37


--------------------------------------------------------------------------------




 

LICENSES

PART 1

LICENSES/SUBLICENSEES OF CHAMPION AEROSPACE INC.
AS LICENSOR ON DATE HEREOF

A. Copyrights

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B. Patents

U.S. Patents

Licensee Name
and Address

 

Date of License/
Sublicense

 

Issue Date

 

Patent No.

John Driscoll
7800 Netherlands Drive
Raleigh, North Carolina 27606

 

November 29, 1994

 

January 7, 1997

 

5,592,118

John Driscoll
7800 Netherlands Drive
Raleigh, North Carolina 27606

 

November 29, 1994

 

August 12, 1997

 

5,656,966

John Driscoll
7800 Netherlands Drive
Raleigh, North Carolina 27606

 

November 29, 1994

 

December 22, 1998

 

5,852,381

U.S. Patent Applications

None.

Non-U.S. Patents

None.

Non-U.S. Patent Applications

None.

38


--------------------------------------------------------------------------------




 

C. Trademarks

U.S. Trademarks

None.

U.S. Trademark Applications

None.

Non-U.S. Trademarks

None.

Non-U.S. Trademark Applications

None.

D. Others

None.

 

39


--------------------------------------------------------------------------------


PART 2

LICENSEES/SUBLICENSES OF CHAMPION AEROSPACE INC.
AS LICENSEE ON DATE HEREOF

A. Copyrights

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B. Patents

U.S. Patents

Licensor Name
and Address

 

Date of
License/
Sublicense

 

Issue Date

 

Patent No.

Federal-Mogul Worldwide, Inc.*

 

May 31, 2001

 

June 14, 1988

 

4,751,207

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

January 17, 1995

 

5,381,773

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

May 21, 1996

 

5,518,968

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

July 16, 1996

 

5,535,726

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

October 14, 1997

 

5,677,250

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

November 16, 1999

 

5,985,473

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

August 11, 1992

 

RE34,028

--------------------------------------------------------------------------------

*                    Expiration of patent is in dispute.

U.S. Patent Applications

Licensor Name
and Address

 

Date of
License/
Sublicense

 

Filing Date

 

Application No.

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

Unknown

 

Patent Pending-Iridium
Swaged/Brazed Electrode Assembly

 

Non-U.S. Patents

 

40


--------------------------------------------------------------------------------




 

Country

 

Licensor Name
and Address

 

Date of License/
Sublicense

 

Issue
Date

 

Non-U.S.
Patent No.

AU

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

June 14, 1984

 

537242

AU

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

573008

AU

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

July 20, 1989

 

586761

AU

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

8062857

AU

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

8065688

AU

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

8543814

AU

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

8777830

BE

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

887047

CA

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

1132143

CA

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

June 5, 1984

 

1168531

CA

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

February 9, 1988

 

1232620

CA

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

May 1, 1999

 

1268490

DE

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

December 10, 1998

 

19617794

DE

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

December 2, 1993

 

3787965

DE

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

June 6, 1991

 

3036223

EPO

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

October 27, 1993

 

277178

FR

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

2468234

FR

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

2566767

FR

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

June 29, 1984

 

8022476

GB

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

2309050

GB

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

8516124

GB

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

9519358

GB

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

9621155

IT

       

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

1186712

IT

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

8049941

 

 

41


--------------------------------------------------------------------------------




 

 

Country

 

Licensor Name
and Address

 

Date of License/
Sublicense

 

Issue
Date

 

Non-U.S.
Patent No.

IT

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

8520927

JP

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

February 24, 1992

 

56067187

JP

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

61,017,468

JP

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

92010195

MX

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

March 16, 1983

 

148143

MX

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

155274

MX

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

December 4, 1992

 

165801

MX

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

 

 

196633

MX

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

 

 

961639

NZ

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

August 24, 1984

 

195331

UK

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

April 9, 1997

 

2300449

UK

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

October 26, 1983

 

2060773

UK

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

October 21, 1987

 

GB2160858

UK

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

January 14, 1998

 

GB2294261

UK

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

January 7, 1998

 

GB2309050

VE

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

 

 

44581

ZA

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

August 26, 1981

 

8005008

ZA

 

Federal-Mogul Worldwide, Inc.

 

 

 

 

 

8007059

 

 

Non-U.S. Patent Applications

Country

 

Licensor Name
and Address

 

Date of License/
Sublicense

 

Filing
Date

 

Non-U.S.
Application No.

BR

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

June 21, 1981

 

P18006759

CA

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

March 25, 1996

 

2172585

DK

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

March 29, 1988

 

8801750

IT

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

October 20, 1980

 

1127892

 

 

42


--------------------------------------------------------------------------------




 

 

Country 

 

Licensor Name
and Address

 

Date of License/
Sublicense

 

Filing
Date

 

Non-U.S.
Application No.

JP

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

July 30, 1987

 

1503622

PCT

 

Federal-Mogul Worldwide, Inc.

 

May 31, 2001

 

July 30, 1987

 

WO8800929

C. Trademarks

U.S. Trademarks

None.

U.S. Trademark Applications

None.

Non-U.S. Trademarks

None.

Non-U.S. Trademark Applications

None.

D. Others

None.

 

43


--------------------------------------------------------------------------------




PATENTS OWNED BY CHAMPION AEROSPACE INC.



U.S. Patent Registrations

Patent Numbers

 

 

 

Issue Date

 

4,814,664

 

March 21, 1989

4,978,309

 

December 18, 1990

5,028,346

 

July 2, 1991

5,032,969

 

July 16, 1991

5,082,806

 

January 21, 1992

5,083,932

 

July 11, 1991

5,187,404

 

August 5, 1991

5,283,499

 

February 1, 1994

5,402,637

 

April 4, 1995

5,592,118

 

January 7, 1997

5,654,868

 

August 5, 1997

5,656,966

 

August 12, 1997

5,852,381

 

December 22, 1998

5,981,982*

 

November 9, 1999

5,970,324*

 

October 19, 1999

6,285,008

 

September 4, 2001

6,297,568

 

October 2, 2001

7,001,195

 

February 21, 2006

6,603,216

 

August 5, 2003

--------------------------------------------------------------------------------

*                    Recorded assignment from inventor to Champion Aerospace
Inc. is missing.

U.S. Patent Applications

 

 

Application Numbers

 

 

 

Filing Date

 

10/616,105

 

July 9, 2003

 

 

Non-U.S. Patent Registrations

None.

Non-U.S. Patent Applications

Country

 

Filing Date

 

Application No.

AU

 

December 23, 1999

 

200027139

AU

 

January 11, 2001

 

200129352

CN

 

December 23, 1999

 

1332895

EP

 

December 23, 1999

 

1155485

EP

 

January 11, 2001

 

1247317

GB

 

February 22, 1991

 

2241739

GB

 

January 24, 1994

 

2273612

GB

 

January 24, 1994

 

2277212

GB

 

February 22, 1991

 

2277414

WO

 

January 11, 2001

 

200152376

WO

 

December 23, 1999

 

2000039902

 

44


--------------------------------------------------------------------------------




 

TRADEMARK/TRADE NAMES OWNED BY CHAMPION AEROSPACE INC.

 

U.S. Trademark Registrations

 

 

Mark

 

Reg. Date

 

Reg. No.

BRINGING POWER TO FLIGHT

 

November 2, 1993

 

1,801,860

 

U.S. Trademark Applications

None.

State Trademark Registrations

None.

Non-U.S. Trademark Registrations

None.

Non-U.S. Trademark Applications

None.

Trade Names

 

Champion Aviation Products

Champion

Champion Aerospace

Champion Spark Plug

Champion Aviation, Inc.

Wagner Power Supplies

Wagner Lamp Banks

Auburn Igniters

Livingston Leads and Exciters

Champion Aviation Products Division

Federal-Mogul Aviation, Inc.

Federal-Mogul Aviation Products

 

 

45


--------------------------------------------------------------------------------


 

 

Schedule III to the Guarantee and Collateral Agreement
CHRISTIE ELECTRIC CORP.

U.S. COPYRIGHTS OWNED BY CHRISTIE ELECTRIC CORP.

U.S. Copyright Registrations

None.

Pending U.S. Copyright Applications for Registration

None.

Non-U.S. Copyright Registrations

None.

Non-U.S. Pending Copyright Applications for Registration

None.

46


--------------------------------------------------------------------------------




 

 

LICENSES

PART 1

LICENSES/SUBLICENSEES OF CHRISTIE ELECTRIC CORP.
AS LICENSOR ON DATE HEREOF

A. Copyrights

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B. Patents

U.S. Patents

None.

U.S. Patent Applications

None.

Non-U.S. Patents

None.

Non-U.S. Patent Applications

None.

47


--------------------------------------------------------------------------------




C. Trademarks

U.S. Trademarks

None.

U.S. Trademark Applications

None.

Non-U.S. Trademarks

None.

Non-U.S. Trademark Applications

None.

D. Others

None.

48


--------------------------------------------------------------------------------




 

PART 2

LICENSEES/SUBLICENSES OF CHRISTIE ELECTRIC CORP.
AS LICENSEE ON DATE HEREOF

A. Copyrights

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B. Patents

U.S. Patents

None.

U.S. Patent Applications

None.

Non-U.S. Patents

None.

Non-U.S. Patent Applications

None.

C. Trademarks

49


--------------------------------------------------------------------------------




U.S. Trademarks

None.

U.S. Trademark Applications

None.

Non-U.S. Trademarks

None.

Non-U.S. Trademark Applications

None.

D. Others

None.

50


--------------------------------------------------------------------------------




PATENTS OWNED BY CHRISTIE ELECTRIC CORP.

U.S. Patent Registrations

None

U.S. Patent Applications

None.

Non-U.S. Patent Registrations

Country

 

Issue Date

 

Patent No.

AU

 

September 22, 1988

 

8548559

CA

 

September 26, 1989

 

1260058

 

Non-U.S. Patent Applications

Country

 

Issue Date

 

Patent No.

EP

 

October 21, 1985

 

181112

JP

 

October 29, 1985

 

61221539

 

 

 

 

 

 

51


--------------------------------------------------------------------------------




TRADEMARK/TRADE NAMES OWNED BY CHRISTIE ELECTRIC CORP.

U.S. Trademark Registrations

Mark

 

Reg. Date

 

Reg. No.

REFLEX

 

June 27, 1972

 

936,522

DIGIFLEX

 

October 4, 1983

 

1,252,763

CASP

 

September 30, 1986

 

1,411,141

CHRISTIE

 

October 27, 1992

 

1,727,289

DATAFX

 

July 29, 1997

 

2,083,649

PROEASE

 

October 9, 2001

 

2,496,591

 

U.S. Trademark Applications

None.

State Trademark Registrations

None.

Non-U.S. Trademark Registrations

None.

Non-U.S. Trademark Applications

None.

Trade Names



Trade Names
MarathonNorco
Aerospace
Norco, Inc.

 

 

52


--------------------------------------------------------------------------------




Schedule III to the Guarantee and Collateral Agreement
MARATHONNORCO AEROSPACE, INC.

U.S. COPYRIGHTS OWNED BY MARATHONNORCO AEROSPACE, INC.

U.S. Copyright Registrations

None.

Pending U.S. Copyright Applications for Registration

None.

Non-U.S. Copyright Registrations

None.

Non-U.S. Pending Copyright Applications for Registration

None.

53


--------------------------------------------------------------------------------




LICENSES

PART 1

LICENSES/SUBLICENSEES OF MARATHONNORCO AEROSPACE, INC.
AS LICENSOR ON DATE HEREOF

A. Copyrights

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B. Patents

U.S. Patents

None.

U.S. Patent Applications

None.

Non-U.S. Patents

None.

Non-U.S. Patent Applications

None.

C. Trademarks

54


--------------------------------------------------------------------------------




U.S. Trademarks

None.

U.S. Trademark Applications

None.

Non-U.S. Trademarks

None.

Non-U.S. Trademark Applications

None.

D. Others

None.

55


--------------------------------------------------------------------------------




PART 2

LICENSEES/SUBLICENSES OF MARATHONNORCO AEROSPACE, INC.
AS LICENSEE ON DATE HEREOF

A. Copyrights

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B. Patents

U.S. Patents

None.

U.S. Patent Applications

None.

Non-U.S. Patents

None.

Non-U.S. Patent Applications

56


--------------------------------------------------------------------------------




None.

C. Trademarks

U.S. Trademarks

None

U.S. Trademark Applications

None.

Non-U.S. Trademarks

None.

Non-U.S. Trademark Applications

None.

D. Others

None.

57


--------------------------------------------------------------------------------




PATENTS OWNED BY MARATHONNORCO AEROSPACE, INC.

U.S. Patent Registrations

 

Patent Numbers

 

 

 

Issue Date

 

5,044,679

 

September 3, 1991

5,191,805

 

March 9, 1993

5,192,098

 

March 9, 1993

5,265,970

 

November 30, 1993

5,364,201

 

November 15, 1994

5,366,313

 

November 22, 1994

5,592,852

 

January 14, 1997

5,680,795

 

October 28, 1997

5,709,127

 

January 20, 1998

5,860,324*

 

January 19, 1999

5,950,997

 

October 28, 1997

6,428,060

 

August 6, 2002

--------------------------------------------------------------------------------

*       Recorded assignment from inventor to MarathonNorco Aerospace, Inc. is
missing.

U.S. Patent Applications

 

Application Numbers

 

 

 

Filing Date

 

08/934,602

 

Unknown

Non-U.S. Patent Registrations

None.

Non-U.S. Patent Applications

 

Country

 

 

 

Filing Date

 

 

 

Application No.

 

AU

 

October 19, 1995

 

9540087*

AU

 

July 1, 1996

 

9664048*

WO

 

October 19, 1995

 

9614522*

WO

 

July 1, 1996

 

9702441*

--------------------------------------------------------------------------------

*       Patents being assigned to Marathon Power Technologies Company by
Norco, Inc.

58


--------------------------------------------------------------------------------




TRADEMARK/TRADE NAMES OWNED BY MARATHONNORCO AEROSPACE, INC.

U.S. Trademark Registrations

 

Mark

 

 

 

Reg. Date

 

 

 

Reg. No.

 

BALL REVERSER

 

December 30, 1980

 

1,144,720

NORCO INC. (and Design)

 

May 12, 1981

 

1,153,612

MARATHON

 

April 16, 1985

 

1,330,727

SUPERPOWER

 

July 9, 1985

 

1,347,534

FN (and Design)

 

September 10, 1985

 

1,358,860

FLENNUT

 

October 1, 1996

 

2,004,333

M (and Design)

 

March 5, 2002

 

2,543,727

M MARATHON (and Design)

 

December 2, 2003

 

2,787,789

M MARATHON SUPERPOWER (and Design)

 

December 2, 2003

 

2,787,788

U.S. Trademark Applications

 

Mark

 

 

 

Filing Date

 

 

 

Application No.

 

M Marathon Superpower (and Design)

 

February 2, 1999

 

75/632,368

M Marathon (and Design)

 

February 2, 1999

 

75/632,383

State Trademark Registrations

None.

Non-U.S. Trademark Registrations

 

Country

 

 

 

Mark

 

 

 

Reg. Date

 

 

 

Reg. No.

 

Canada

 

MARATHON

 

September 17, 2001

 

550,881

CTM

 

MARATHON

 

October 9, 2001

 

1,220,789

United Kingdom

 

MARATHON

 

May 4, 1985

 

B1,241,295

 

Non-U.S. Trademark Applications

None

 

59


--------------------------------------------------------------------------------


Trade Names

Trade Names

 

MarathonNorco

Aerospace

Norco, Inc.

Marathon Power Technologies Company

 

60


--------------------------------------------------------------------------------


Schedule III to the Guarantee and Collateral Agreement
ZMP, INC.

 

U.S. COPYRIGHTS OWNED BY ZMP, INC.

U.S. Copyright Registrations

None.

Pending U.S. Copyright Applications for Registration

None.

Non-U.S. Copyright Registrations

None.

Non-U.S. Pending Copyright Applications for Registration

None.

61


--------------------------------------------------------------------------------


 

LICENSES

PART 1

LICENSES/SUBLICENSEES OF ZMP, INC.
AS LICENSOR ON DATE HEREOF

A. Copyrights

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B. Patents

U.S. Patents

None.

U.S. Patent Applications

None.

Non-U.S. Patents

None.

Non-U.S. Patent Applications

None.

62


--------------------------------------------------------------------------------


 

C. Trademarks

U.S. Trademarks

None.

U.S. Trademark Applications

None.

Non-U.S. Trademarks

None.

Non-U.S. Trademark Applications

None.

D. Others

None.

63


--------------------------------------------------------------------------------


PART 2

LICENSEES/SUBLICENSES OF ZMP, INC.
AS LICENSEE ON DATE HEREOF

A. Copyrights

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B. Patents

U.S. Patents

None.

U.S. Patent Applications

None.

Non-U.S. Patents

None.

Non-U.S. Patent Applications

None.

64


--------------------------------------------------------------------------------


 

C. Trademarks

U.S. Trademarks

None.

U.S. Trademark Applications

None.

Non-U.S. Trademarks

None.

Non-U.S. Trademark Applications

None.

D. Others

None.

65


--------------------------------------------------------------------------------


 

PATENTS OWNED BY ZMP, INC.

U.S. Patent Registrations

None.

U.S. Patent Applications

None.

Non-U.S. Patent Registrations

None.

Non-U.S. Patent Applications

None.

66


--------------------------------------------------------------------------------


 

TRADEMARK/TRADE NAMES OWNED BY ZMP, INC.

U.S. Trademark Registrations

None.

U.S. Trademark Applications

None.

State Trademark Registrations

None.

Non-U.S. Trademark Registrations

None

Non-U.S. Trademark Applications

None.

Trade Names



Trade Names
Adams Rite Products
Adams Rite Sabre International

 

 

 

67


--------------------------------------------------------------------------------


Schedule III to the Guarantee and Collateral Agreement
AVIONIC INSTRUMENTS INC.

U.S. COPYRIGHTS OWNED BY AVIONIC INSTRUMENTS INC.

 

U.S. Copyright Registrations

None.

 

Pending U.S. Copyright Applications for Registration

None.

 

Non-U.S. Copyright Registrations

None.

 

Non-U.S. Pending Copyright Applications for Registration

None.

68


--------------------------------------------------------------------------------


LICENSES

PART 1

LICENSES/SUBLICENSEES OF AVIONIC INSTRUMENTS INC.

AS LICENSOR ON DATE HEREOF

A.  Copyrights

U.S. Copyrights

None.

Non-U.S. Copyrights

None.

B.  Patents

U.S. Patents

None.

 

U.S. Patent Applications

None.

 

Non-U.S. Patents

None.

 

Non-U.S. Patent Applications

None.

 

C.  Trademarks

U.S. Trademarks

69


--------------------------------------------------------------------------------


 

None.

 

U.S. Trademark Applications

None.

 

Non-U.S. Trademarks

None.

 

Non-U.S. Trademark Applications

None.

 

D.  Others

None.

 

70


--------------------------------------------------------------------------------




 

PART 2

LICENSEES/SUBLICENSES OF AVIONIC INSTRUMENTS INC.
AS LICENSEE ON DATE HEREOF

A.  Copyrights

U.S. Copyrights

None.

 

Non-U.S. Copyrights

None.

B.  Patents

U.S. Patents

None.

 

U.S. Patent Applications

None.

 

Non-U.S. Patents

None.

 

Non-U.S. Patent Applications

None.

C.  Trademarks

71


--------------------------------------------------------------------------------




 

U.S. Trademarks

None

 

U.S. Trademark Applications

None.

 

Non-U.S. Trademarks

None.

 

Non-U.S. Trademark Applications

None.

D.  Others

None.

72


--------------------------------------------------------------------------------




 

PATENTS OWNED BY AVIONIC INSTRUMENTS INC.

U.S. Patent Registrations

Patent Numbers

 

 

 

Issue Date

 

5,444,357

 

August 22, 1995

5,424,933

 

June 13, 1995

6,388,393

 

May 14, 2002

5,831,838

 

November 3, 1998

6,144,193

 

November 7, 2000

6,256,213

 

July 3, 2001

6,282,111

 

August 28, 2001

6,742,626

 

June 1, 2004

6,612,402

 

September 2, 2003

6,464,459

 

October 15, 2002

 

U.S. Patent Applications

Application Numbers

 

 

 

Filing Date

 

08 558,643, continuation of 08 340,281 (as it
relates to patent no. 6,388,393 below)

 

November 27, 1996, continuation of filing made
November 16, 1994

10/233,710*

 

August 19, 2002

--------------------------------------------------------------------------------

*       Applied for under the name of Lewis Illingworth

Non-U.S. Patent Registrations

None.

Non-U.S. Patent Applications

None.

 

73


--------------------------------------------------------------------------------




 

TRADEMARK/TRADE NAMES OWNED BY AVIONIC INSTRUMENTS INC.

U.S. Trademark Registrations

Mark

 

 

 

Reg. Date

 

 

 

Reg. No.

 

AEROSPACE FOR INDUSTRY

 

November 17, 1998

 

2,204,172

U.S. Trademark Applications

None.

 

State Trademark Registrations

None.

 

Non-U.S. Trademark Registrations

None

 

Non-U.S. Trademark Applications

None.

Trade Names

 

Trade Names

REA International

 

74


--------------------------------------------------------------------------------




 

Schedule III to the Guarantee and Collateral Agreement
SWEENEY ENGINEERING CORP.

 

U.S. COPYRIGHTS OWNED BY SWEENEY ENGINEERING CORP.

U.S. Copyright Registrations

None.

 

Pending U.S. Copyright Applications for Registration

None.

 

Non-U.S. Copyright Registrations

None.

Non-U.S. Pending Copyright Applications for Registration

None.

 

75


--------------------------------------------------------------------------------




 

LICENSES

PART 1

LICENSES/SUBLICENSEES OF SWEENEY ENGINEERING CORP.
AS LICENSOR ON DATE HEREOF

A.  Copyrights

U.S. Copyrights

None.

 

Non-U.S. Copyrights

None.

 

B.  Patents

 

U.S. Patents

None.

 

U.S. Patent Applications

None.

 

Non-U.S. Patents

None.

 

Non-U.S. Patent Applications

None.

 

76


--------------------------------------------------------------------------------




 

C.  Trademarks

U.S. Trademarks

None.

 

U.S. Trademark Applications

None.

 

Non-U.S. Trademarks

None.

 

Non-U.S. Trademark Applications

None.

 

D.  Others

None.

 

77


--------------------------------------------------------------------------------




 

PART 2

LICENSEES/SUBLICENSES OF SWEENEY ENGINEERING CORP.
AS LICENSEE ON DATE HEREOF

A.  Copyrights

U.S. Copyrights

None.

 

Non-U.S. Copyrights

None.

B.  Patents

U.S. Patents

None.

 

U.S. Patent Applications

None.

 

Non-U.S. Patents

None.

 

Non-U.S. Patent Applications

None.

78


--------------------------------------------------------------------------------




 

C.  Trademarks

U.S. Trademarks

None.

 

U.S. Trademark Applications

None.

 

Non-U.S. Trademarks

None.

 

Non-U.S. Trademark Applications

None.

D.  Others

None.

79


--------------------------------------------------------------------------------


 

PATENTS OWNED BY SWEENEY ENGINEERING CORP.

U.S. Patent Registrations

None.

U.S. Patent Applications

None.

Non-U.S. Patent Registrations

None.

Non-U.S. Patent Applications

None.

80


--------------------------------------------------------------------------------




 

TRADEMARK/TRADE NAMES OWNED BY SWEENEY ENGINEERING CORP.

U.S. Trademark Registrations

None.

U.S. Trademark Applications

None.

State Trademark Registrations

None.

Non-U.S. Trademark Registrations

None.

Non-U.S. Trademark Applications

None.

Trade Names

None.

81


--------------------------------------------------------------------------------


 

Exhibit A to the
Guarantee and
Collateral Agreement

SUPPLEMENT NO. [   •   ] dated as of [   •   ], to the Guarantee and Collateral
Agreement dated as of June 23, 2006  (the “Guarantee and Collateral Agreement”),
among TRANSDIGM INC., a Delaware corporation (the “Borrower”), TRANSDIGM GROUP
INCORPORATED, a Delaware corporation (“Holdings”), each subsidiary of the
Borrower listed on Schedule I thereto (each such subsidiary individually a
“SubsidiaryGuarantor” and collectively, the “Subsidiary Guarantors”; the
Subsidiary Guarantors, Holdings and the Borrower are referred to collectively
herein as the “Grantors”) and CREDIT SUISSE as administrative agent and
collateral agent (in such capacity, the “Agent”) for the Secured Parties (as
defined herein).

A. Reference is made to the Credit Agreement dated as of June 23, 2006  (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Holdings, each subsidiary of the Borrower from
time to time party thereto, the lenders named therein (the “Lenders”), and
Credit Suisse, as administrative agent and collateral agent (in such capacity,
the “Agent”) for the Lenders.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement referred to therein, as applicable.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the Issuing Bank to issue Letters
of Credit. Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Domestic Subsidiaries of the Loan Parties may become Subsidiary
Guarantors and Grantors under the Guarantee and Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor and a Grantor under the Guarantee and Collateral Agreement in order to
induce the Lenders to make additional Loans and the Issuing Bank to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.

Accordingly, the Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are true and correct in all material respects on and as of
the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Secured Obligations (as
defined in the Guarantee and Collateral Agreement), does hereby create and grant
to the Agent,

 


--------------------------------------------------------------------------------




 

its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Guarantee and Collateral Agreement) of the New Subsidiary. Each reference to
a “Grantor” or a “Subsidiary Guarantor” in the Guarantee and Collateral
Agreement shall be deemed to include the New Subsidiary. The Guarantee and
Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Agent and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Subsidiary and the Agent. Delivery of an executed
signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary and (b) set forth under its
signature hereto, is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

 

2


--------------------------------------------------------------------------------




 

All communications and notices hereunder to the New Subsidiary shall be given to
it at the address set forth under its signature below.

SECTION 9. The New Subsidiary agrees to reimburse the Agent for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Agent.

IN WITNESS WHEREOF, the New Subsidiary and the Agent have duly executed this
Supplement to the Guarantee and Collateral Agreement as of the day and year
first above written.

[NAME OF NEW SUBSIDIARY],

 

 

 

 

by

 

 

 

 

 

Name:

 

Title:

 

Address:

 

Legal Name:

 

Jurisdiction of Formation:

 

Location of Chief Executive Office:

 

 

CREDIT SUISSE, as Agent

 

 

 

 

 

by

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

by

 

 

 

 

 

Name:

 

Title:

 

3


--------------------------------------------------------------------------------


 

Schedule I to

Supplement No.     to the

Guarantee and

Collateral Agreement

 

 

LOCATION OF COLLATERAL

Description

 

 



Location

 

 

 

 

 

 

 

 

 

 

JURISDICTION OF FORMATION

 


--------------------------------------------------------------------------------




 

Schedule II to

Supplement No.   
to the Guarantee and
Collateral Agreement

Pledged Securities of the New Subsidiary

CAPITAL STOCK

Issuer

 

 

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Equity Interests

 

Percentage of
Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

Issuer

 

 

 

Principal
Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTELLECTUAL PROPERTY

 


--------------------------------------------------------------------------------


 

Exhibit B to

Guarantee and

Collateral Agreement

 

 

FORM OF PERFECTION CERTIFICATE

Reference is made to (a) the Credit Agreement dated as of June 23, 2006  (as
amended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among TransDigm Inc. (the “Borrower”), a Delaware corporation,
TransDigm Group Incorporated, a Delaware corporation (“Holdings”), each
subsidiary of the Borrower from time to time party thereto, the Lenders and
Credit Suisse, as administrative agent and collateral agent for the Lenders
hereunder (in such capacities, the “Agent”) and (b) the Guarantee and Collateral
Agreement dated as of June 23, 2006  among the Borrower, Holdings, the
Subsidiaries identified therein (the “Guarantors”) and the Agent. Capitalized
terms used but not defined herein have the meanings assigned in the Credit
Agreement or the Collateral Documents referred to therein, as applicable.

The undersigned, a Financial Officer and general counsel, respectively, of the
Borrower, hereby certify to the Agent and each other Secured Party as follows:

1. Names. (a)  The exact legal name of each Grantor, as such name appears in its
respective certificate of formation, is as follows:

(b) Set forth below is each other legal name each Grantor has had in the past
five years, together with the date of the relevant change:

(c) Except as set forth in Schedule 1 hereto, no Grantor has changed its
identity or corporate structure in any way within the past five years. Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include in Schedule 1 the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation.

(d) The following is a list of all other names (including trade names or similar
appellations) used by each Grantor or any of its divisions or other business
units in connection with the conduct of its business or the ownership of its
properties at any time during the past five years:

(e) Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Grantor that is a registered
organization:

2. Current Locations. (a)  The chief executive office of each Grantor is located
at the address set forth opposite its name below:

 

Grantor

 

 

 

Mailing Address

 

 

 

County

 

 

 

State

 

 

 

 

 

 

 

 

(b) Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any books or records relating to any Accounts Receivable
(with each location at which chattel paper, if any, is kept being indicated by
an “*”):

 


--------------------------------------------------------------------------------




 

 

Grantor

 

 

 

Mailing Address

 

 

 

County

 

 

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below:

 

Grantor:

 

 

 

Jurisdiction:

 

 

 

 

 

 

 

(d) Set forth below opposite the name of each Grantor are all the locations
where such Grantor maintains any Equipment or other Collateral not identified
above:

 

Grantor

 

 

 

Mailing Address

 

 

 

County

 

 

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e) Set forth below opposite the name of each Grantor are all the places of
business of such Grantor not identified in paragraph (a), (b), (c) or (d) above:

 

Grantor

 

 

 

Mailing Address

 

 

 

County

 

 

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(f) Set forth below opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor that have possession of any of
the Collateral of such Grantor:

 

Grantor

 

 

 

Mailing Address

 

 

 

County

 

 

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Unusual Transactions. All Accounts have been originated by the Grantors and
all Inventory has been acquired by the Grantors in the ordinary course of
business.

4. File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to such Grantor in
Section 2 hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under the Credit Agreement.

5. UCC Filings. Financing statements in substantially the form of Schedule 5
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located and, to the
extent any of the collateral is comprised of fixtures, timber to be cut or as
extracted collateral from the wellhead or minehead, in the proper local
jurisdiction, in each case as set forth with respect to such Grantor in
Section 2 hereof.

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.

 

2


--------------------------------------------------------------------------------




 

7. Stock Ownership and other Equity Interests. Attached hereto as Schedule 7 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of the Borrower and each Subsidiary and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests. Also set forth on Schedule 7 is each equity investment of
Holdings, the Borrower or any Subsidiary that represents 50% or less of the
equity of the entity in which such investment was made.

8. Debt Instruments. Attached hereto as Schedule 8 is a true and correct list of
all promissory notes and other evidence of indebtedness held by Holdings, the
Borrower and each Subsidiary that are required to be pledged under the Guarantee
and Collateral Agreement, including all applicable intercompany notes between
Holdings and each Subsidiary of Holdings and each Subsidiary of Holdings and
each other such Subsidiary.

9. Advances. Attached hereto as Schedule 9 is (a) a true and correct list of all
advances made by the Borrower to any Subsidiary of the Borrower or made by any
Subsidiary of the Borrower to the Borrower or to any other Subsidiary of the
Borrower (other than those identified on Schedule 8), which advances are on the
date hereof evidenced by one or more intercompany notes pledged to the Agent
pursuant to the requirements of the Guarantee and Collateral Agreement and (b) a
true and correct list of all unpaid intercompany transfers of goods sold and
delivered by or to the Borrower or any Subsidiary of the Borrower.

10. Intellectual Property. Attached hereto as Schedule 10(A) in proper form for
filing with the United States Patent and Trademark Office is a schedule setting
forth all of each Grantor’s Patents, Patent Licenses, Trademark registrations
and applications, and Trademark Licenses, including, in each case,  the name of
the registered owner, the registration number and the expiration date of each
Patent and Trademark owned by any Grantor. Attached hereto as Schedule 10(B) in
proper form for filing with the United States Copyright Office is a schedule
setting forth all of each Grantor’s registered Copyright registrations and
applications and Copyright Licenses, including, in each case, the name of the
registered owner, the registration number and the expiration date of each
Copyright owned by any Grantor.

11. Mortgage Filings. Attached hereto as Schedule 11 is a schedule setting
forth, with respect to each mortgaged property, (a) the exact name of the person
who owns such property as such name appears in its certificate of incorporation
or other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current record owner of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
mortgage with respect to such property must be filed or recorded in order for
the Agent to obtain a perfected security interest therein.

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of commercial tort claims in excess of $500,000 held by any Grantor,
including a brief description thereof.

 

3


--------------------------------------------------------------------------------




 

13. Transmitting Utility. Attached hereto as Schedule 13 is a true and correct
list of each Grantor that is a Transmitting Utility within the meaning of
Section 9-102(a) of the New York Uniform Commercial Code.

 

4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
23rd day of June, 2006.

TRANSDIGM GROUP INCORPORATED,

 

 

 

 

 

by

 

 

 

 

 

Name:

 

Title:

 

 

 

 

TRANSDIGM INC.,

 

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

Title:

 

5


--------------------------------------------------------------------------------